Exhibit 10.1

 

JEFFERIES FINANCE LLC
520 Madison Avenue
New York, New York 10022

DEUTSCHE BANK AG NEW YORK BRANCH 
DEUTSCHE BANK AG CAYMAN ISLAND BRANCH
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005

 

 

 

 

CONFIDENTIAL

 

September 28, 2020

 

 

COMMITMENT LETTER

 

The Providence Service Corporation
1275 Peachtree Street, Sixth Floor
Atlanta, Georgia 30309

Attention:

Kevin M. Dotts, Chief Financial Officer
Kathryn Stalmack, Senior Vice President, General Counsel and Corporate Secretary

 

 

Re:

Project Socrates

 

Ladies and Gentlemen:

 

You have advised Jefferies Finance LLC (acting through such of its affiliates or
branches as it deems appropriate, “Jefferies Finance”), Deutsche Bank AG New
York Branch (“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI”) and
Deutsche Bank Securities Inc. (“DBSI” and, together with DBNY and DBCI, “DB”; DB
and Jefferies Finance, “we” or “us”) that The Providence Service Corporation, a
Delaware corporation (the “Purchaser” or “you”), intends to acquire, directly or
indirectly (the “Acquisition”), all of the issued and outstanding capital stock
of OEP AM, Inc., a Delaware corporation (d/b/a Simplura Health Group) (the
“Target” and, together with its subsidiaries, the “Acquired Business”), from the
existing shareholders of the Target (collectively, the “Seller”). We understand
that in connection with the Acquisition, all existing indebtedness of the
Acquired Business will be refinanced or repaid in full, all commitments in
respect thereof terminated, and all security and guarantees in respect thereof
discharged and released (the “Refinancing”). Capitalized terms used but not
defined herein and defined in any exhibit hereto have the meanings assigned to
them in such exhibit.

 

You have advised us that the purchase price for the Acquisition (including fees,
commissions and expenses and the Refinancing) (the “Purchase Price”) will be
financed from the following sources:

 

(a)     to the extent that you do not obtain consent under your existing
revolving credit facility for the Transactions, no borrowings under a $30
million senior secured first lien revolving credit facility having the terms set
forth in Exhibit C hereto (the “Revolving Credit Facility”); and

 

(b)     issuance and sale (the “Notes Offering”) of Senior Unsecured Notes (the
“Notes”) yielding gross proceeds of $600.0 million (or, if the offering of the
Notes is not consummated prior to, or concurrently with, the Acquisition, the
drawdown of senior unsecured increasing rate loans (the “Bridge Loans”) under a
senior unsecured bridge loan facility having the terms set forth in Exhibits A
and B hereto (the “Bridge Loan Facility” and, together with the Revolving Credit
Facility, the “Facilities”) in an aggregate principal amount of $600.0 million).

 

 

--------------------------------------------------------------------------------

 

 

The transactions described in clauses (a) and (b) are referred to as the “Debt
Financing” and, together with the Acquisition and the Refinancing and the
payment of all related fees, commissions and expenses are collectively referred
to herein as the “Transactions”. You and your subsidiaries (and, following the
Acquisition, the Acquired Business) are collectively referred to herein as the
“Company”. As used in this Commitment Letter and the other Debt Financing
Letters (as defined below), the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”

 

1.     The Commitments.

 

Each of Jefferies Finance, DBNY and DBCI are pleased to inform you of its
several, but not joint, commitment (in such capacities, each an “Initial
Commitment Party” and collectively, the “Initial Commitment Parties”, together
with the Additional Commitment Parties referred to below, the “Commitment
Parties”), directly or through one or more of our respective affiliates, to
provide, in the case of Jefferies Finance, 60% of the Facilities, in the case of
DBNY, 40% of the Revolving Credit Facility and in the case of DBCI, 40% of the
Bridge Loan Facility, of the principal amount of the Facilities. In addition,
DBNY confirms that it will provide consent to the Transactions under the
Existing Credit Agreement (as defined herein).

 

The commitments described in this Section 1 are collectively referred to herein
as the “Commitments.” Our Commitments are, in each case, on the terms and
subject solely to the satisfaction (or waiver) of the conditions set forth in
(i) Section 3 of this letter (including the exhibits, schedules and annexes
hereto and as amended, supplemented or modified from time to time, this
“Commitment Letter”), (ii) Exhibit A to this Commitment Letter under the heading
“Other Provisions—Conditions Precedent”, (iii)  Exhibit C to this Commitment
Letter under the heading “Other Provisions—Conditions Precedent” and
(iv) Exhibit D to this Commitment Letter. Notwithstanding anything to the
contrary in this Commitment Letter, the fee letter, dated the date hereof (as
amended, supplemented or modified from time to time, the “Fee Letter”), between
you and us, and the engagement letter (including the exhibits, schedules and
annexes thereto), dated the date hereof (as amended, supplemented or modified
from time to time, the “Engagement Letter” and, together with this Commitment
Letter and the Fee Letter, the “Debt Financing Letters”), between you, Jefferies
LLC (“Jefferies”) and DBSI, the terms of this Commitment Letter are intended as
an outline of certain of the material provisions of the Facilities, but do not
include all of the terms, covenants, representations, warranties, default
clauses and other provisions, but excluding, for the avoidance of doubt,
additional conditions to the Closing Date, that will be contained in the
definitive documents relating to the Debt Financing, initial drafts of which
shall be prepared by our counsel and in any event shall be based on mutually
agreed precedents (collectively, the “Definitive Debt Documents”). Those matters
that are not covered or made clear in the Debt Financing Letters are subject to
mutual agreement of the parties hereto but subject in all respects to the
Certain Funds Provisions (defined below). Each of the parties hereto agrees that
each of this Commitment Letter and each of the other Debt Financing Letters is a
binding and enforceable agreement with respect to the subject matter contained
herein or therein, and the parties agree to negotiate in good faith the
Definitive Debt Documents in a manner consistent with this Commitment Letter and
the other Debt Financing Letters, it being acknowledged and agreed that the
commitments provided hereunder are subject solely to the conditions precedent
set forth in Section 3, Exhibit A hereto under the heading “Other
Provisions—Conditions Precedent”, Exhibit C hereto under the heading “Other
Provisions – Conditions Precedent” and Exhibit D hereto and otherwise subject to
the Certain Funds Provisions.

 

2

--------------------------------------------------------------------------------

 

 

2.     Titles and Roles. As consideration for the Commitments of the Initial
Commitment Parties, subject to the immediately succeeding paragraph, you agree
that you hereby retain (x) Jefferies Finance or its designee to act as the sole
administrative agent (with respect to each of the Facilities) and sole
collateral agent (with respect to the Revolving Credit Facility) and (y)
Jefferies Finance and DBSI to act as joint book-runners and joint lead arranger
for you and your affiliates in connection with the Facilities (in such capacity,
the “Arrangers”), and except as provided in the immediately following paragraph,
no other titles shall be awarded and no compensation (other than that expressly
contemplated by the Debt Financing Letters) shall be paid in connection with the
Facilities unless mutually agreed. It is further agreed that in any Materials
(as defined below) and all other offering or marketing materials in respect of
the Facilities, Jefferies Finance shall have “left side” designation and shall
appear on the top left and shall hold the leading role and responsibilities
customarily associated with such “top left” placement.

 

Notwithstanding the foregoing, you shall have the right at any time on or prior
to the fifteenth (15th) business day following the date of this Commitment
Letter to appoint up to 5 additional joint lead arrangers and joint bookrunners
and appoint additional agents or co-agents or confer other titles with respect
to the Facilities in a manner and with economics determined by you and
reasonably acceptable to the Initial Commitment Parties (the “Additional
Commitment Parties”); provided that the aggregate economics payable to such
Additional Commitment Parties for the Facilities shall not exceed ten percent
(10%) of the total economics which would otherwise be payable to the Initial
Commitment Parties pursuant to the Fee Letter (exclusive of any fees payable to
an administrative agent or collateral agent in its capacity as such) (it being
understood that (i) the several commitments of Jefferies Finance, DBNY and DBCI
hereunder will be reduced dollar-for-dollar (with any such reduction being
applied to reduce the respective commitments of Jefferies Finance, DBNY and DBCI
under each Facility on a pro rata basis based on their respective commitment
amounts in respect of the Facilities on the date hereof) by the amount of the
commitments of each such Additional Commitment Party (or its relevant lending
affiliate) under the Facilities, upon the execution of customary joinder
documentation reasonably satisfactory to the Initial Commitment Parties, (ii)
the economics allocated to the Initial Commitment Parties as of the date hereof
in respect of the Facilities will be reduced ratably by the amount of the
economics allocated to such Additional Commitment Parties upon the execution of
customary joinder documentation reasonably satisfactory to the Initial
Commitment Parties, (iii) Jefferies Finance shall receive no less than 54% of
the total economics payable pursuant to the Fee Letter (exclusive of any fees
payable to an administrative agent or collateral agent in its capacity as such)
and (iv) each Additional Commitment Party shall assume a portion of the
commitments of the Initial Commitment Parties on the date hereof under each
Facility on a pro rata basis equal to the proportion of economics allocated to
such Additional Commitment Party. Each party hereto agrees to execute such
amendments and other documents as are required to give effect to this paragraph.

 

3.     Conditions Precedent. The availability of the loans under the Facilities
on the Closing Date is solely conditioned upon satisfaction or waiver by us of
the following conditions: (i) there shall not have occurred a Material Adverse
Change (as defined in the Purchase Agreement (as in effect on the date hereof))
since the date hereof; (ii) subject to the Certain Funds Provision, the
Specified Purchase Agreement Representations (as defined below) and the
Specified Representations (as defined below) shall be true and correct in all
material respects; provided that any representation and warranty that is
qualified as to “materiality,” “material adverse effect” or similar language
shall be true and correct in all respects (after giving effect to any such
qualification therein); (iii) the conditions expressly set forth in Exhibit A to
this Commitment Letter under the heading “Other Provisions—Conditions
Precedent”; (iv) the conditions expressly set forth in Exhibit C to this
Commitment Letter under the heading “Other Provisions – Conditions Precedent”;
and (v) the conditions set forth in Exhibit D to this Commitment Letter.

 

3

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in the Debt Financing Letters, the Definitive Debt
Documents or any other letter agreement or other undertaking concerning the
financing of the Transactions or the Acquisition to the contrary, (i) the only
representations and warranties the accuracy of which shall be a condition to the
availability of the Facilities on the Closing Date shall be (A) such of the
representations and warranties made by (or with respect to) the Acquired
Business in the Purchase Agreement as are material to the interests of the
Lenders or the Arrangers, but only to the extent that you have (or your
applicable affiliate has) the right to terminate your (or its) obligations under
the Purchase Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties (as determined without giving
effect to any waiver, amendment or other modification thereto, collectively, the
“Specified Purchase Agreement Representations”) and (B) the Specified
Representations and (ii) the terms of the Definitive Debt Documents shall be in
a form such that they do not impair availability of the Facilities on the
Closing Date if the conditions expressly set forth in this Commitment Letter are
satisfied or waived by the Arrangers (it being understood that, with respect to
the availability of the Revolving Credit Facility on the Closing Date, to the
extent any Collateral (other than to the extent that a lien on such Collateral
may be perfected (x) by the filing of a financing statement under the Uniform
Commercial Code, (y) by the delivery of stock certificates of the Borrower and
its domestic subsidiaries together with undated stock powers executed in blank,
subject to the receipt of the stock certificates of the Acquired Business on the
Closing Date or (z) by the filing of a security agreement on the applicable form
with the United States Patent and Trademark Office or the United States
Copyright Office) is not or cannot be perfected on the Closing Date after your
use of commercially reasonable efforts to do so, the perfection of such
Collateral shall not constitute a condition precedent to the availability of the
Revolving Credit Facility on the Closing Date, but shall be required to be
perfected within 90 days after the Closing Date (subject to extensions in
writing by the Administrative Agent). For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower and
the other Loan Parties set forth in the Definitive Debt Documents relating to
corporate or other organizational existence and good standing; organizational
power and authority (as to execution, delivery and performance of the applicable
Definitive Debt Documents); the due authorization, execution, delivery and
enforceability of the applicable Definitive Debt Documents; solvency of the
Borrower and its subsidiaries on a consolidated basis on the Closing Date after
giving effect to the Transactions (which representation shall be consistent in
substance with Exhibit D hereto); no conflicts resulting from the entering into,
execution, delivery and performance of the Definitive Debt Documents with
charter documents; Federal Reserve margin regulations; Patriot Act; use of
proceeds not in violation of FCPA; OFAC/AML and other anti-terrorism laws; the
Investment Company Act and, with respect to the Revolving Credit Facility,
subject to permitted liens and the other limitations set forth in the prior
sentence, the creation, validity and perfection of security interests. This
paragraph shall be referred to herein as the “Certain Funds Provision.”

 

4.     Syndication.

 

(a)     We reserve the right, at any time prior to or after execution of the
Definitive Debt Documents, to syndicate all or part of our Commitments to a
syndicate of banks, financial institutions and other entities (which may include
the Arrangers) reasonably acceptable to you (collectively, the “Lenders”);
provided that we will not syndicate the Facilities to (i) competitors (other
than bona fide fixed income investors, banks (or similar financial institutions)
or debt funds) of you or your subsidiaries or the Acquired Business or its
subsidiaries, in each case as identified in writing by name by you to us prior
to the date hereof and (ii) in each case of clause (i) above, such person’s
controlled affiliates (other than bona fide fixed income investors, banks (or
similar financial institutions) or debt funds) to the extent identified by you
in writing or clearly identifiable solely on the basis of similarity of such
affiliate’s name (such persons, collectively, the “Disqualified Institutions”);
provided that you, upon reasonable notice to the Commitment Parties after the
date hereof and on or prior to the Closing Date, shall be permitted to
supplement in writing the list of persons that are Disqualified Institutions to
the extent such supplemented person is or becomes a bona fide competitor or an
affiliate (other than bona fide fixed income investors, banks (or similar
financial institutions) or debt funds) of a bona fide competitor of you or your
subsidiaries or the Acquired Business or its subsidiaries, which supplement
shall be in the form of a list provided to us and become effective three (3)
business days after delivery by the Borrower to us, but which supplement shall
not apply retroactively to disqualify any parties that have previously acquired
a permitted assignment or participation in the loans under any of the
Facilities; provided, further, that, other than with respect to Additional
Commitment Parties, no such assignment (x) shall relieve us of our obligations
hereunder (including our obligation to fund the Facilities on the Closing Date
on the terms and conditions hereof) upon satisfaction or waiver by us of all
conditions to the initial extensions of credit on the Closing Date and (y) shall
become effective as between you and us with respect to all or any portion of our
Commitments in respect of the Facilities until the funding of the Facilities on
the Closing Date; provided, further, that, unless you agree in writing, we shall
retain exclusive control over the rights and obligations with respect to our
Commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements and amendments, until the Closing Date has
occurred. We will exclusively manage all aspects of any syndication in a manner
reasonably acceptable to you, including decisions as to the selection of
prospective Lenders to be approached, when they will be approached, when their
commitments will be accepted, which prospective Lenders will participate, the
allocation of the commitments among the Lenders, any naming rights and the
amount and distribution of fees to such Lenders. To assist us in our syndication
efforts, you agree to prepare and provide (and to use your commercially
reasonable efforts to cause the Acquired Business to prepare and provide)
promptly to us all customary information with respect to the Company, the
Transactions and the other transactions contemplated hereby, including such
Projections (as defined below) as we may reasonably request in connection with
the syndication of the Commitments; provided that, following the consummation of
the Acquisition, you shall cause the Acquired Business to prepare and provide us
with such information.

 

4

--------------------------------------------------------------------------------

 

 

(b)     We intend to commence our syndication efforts promptly after your
execution of this Commitment Letter, and you agree to assist us actively (and,
in all events, use your commercially reasonable efforts) to complete a timely
syndication until the date that is the earlier of (i) sixty (60) days after the
Closing Date and (ii) the date on which a Successful Syndication (as defined in
the Fee Letter) is achieved (such earlier date referred to in clause (i) and
(ii), the “Syndication Date”). Subject to the last paragraph of this section
(b), such assistance shall include:

 

(i)     using commercially reasonable efforts to ensure that our syndication
efforts benefit materially from your and, subject to your rights under the
Acquisition Agreement, the Acquired Business’ existing lending and investment
banking relationships;

 

(ii)     providing direct contact between your senior management,
representatives and advisors, on the one hand, and the senior management,
representatives and advisors of the proposed Lenders, on the other hand (and
(x) prior to the consummation of the Acquisition your using commercially
reasonable efforts to cause, and (y) thereafter, causing the Acquired Business
to provide direct contact between senior management, representatives and
advisors of the Acquired Business on the one hand, and the senior management
representatives and advisors of the proposed Lenders, on the other hand);

 

(iii)     your assistance (and (x) prior to the consummation of the Acquisition,
your using commercially reasonable efforts to cause and (y) thereafter, causing
the Acquired Business to assist) in the preparation of a confidential
information memorandum (a “Confidential Information Memorandum”) and other
customary and reasonably necessary marketing materials to be used in connection
with the syndication of our Commitments (together with all Confidential
Information Memoranda, the “Materials”);

 

5

--------------------------------------------------------------------------------

 

 

(iv)     the provision to us of copies of any due diligence reports or memoranda
prepared at your direction or at the direction of any of your affiliates by
legal, accounting, tax or other third party advisors in connection with the
Acquisition, subject to the delivery by us to your advisors of customary
non-disclosure and non-reliance agreements as shall be reasonably requested by
you or such advisor;

 

(v)     your using commercially reasonable efforts to obtain, prior to the
launch of the road show for the Notes Offering, (A) a monitored public corporate
rating and a monitored public corporate family rating for the Borrower from each
of S&P Global Ratings, a division of S&P Global (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”), respectively, and (ii) monitored public facility
ratings from each of S&P and Moody’s for the Notes;

 

(vi)     the hosting, with us (and to the extent we request that senior
management or representatives of the Acquired Business attend, using your
commercially reasonable efforts to cause them to attend), of at least one
customary “bank meeting” and any number of additional meetings as we may deem
reasonably necessary with prospective Lenders at such times and in such places
as mutually agreed; and

 

(vii)     With respect to the Bridge Loan Facility, (a) you shall retain one or
more investment banks reasonably acceptable to the Arrangers (the “Investment
Banks”) to act as “initial purchasers” in a “Rule 144A-for-life offering” of
Notes (it being agreed that this clause (a) is satisfied on the date hereof),
(b) you shall deliver to the Investment Banks an offering memorandum (the
“Offering Memorandum”) suitable for use in a customary roadshow for high yield
debt securities sold pursuant to Rule 144A, which Offering Memorandum shall
include historical financial statements of the Company and the Target, subject
to the following sentence, and in form and substance necessary for the
Investment Banks to receive customary comfort letters (including customary
“negative assurance” comfort) from the Company’s and the Target’s independent
accountants consistent with customary high yield debt securities transactions
under Rule 144A (drafts of which comfort letters shall have been delivered to
the Investment Banks prior to commencement of the Marketing Period and which
comfort letters such accountants shall have indicated that they are prepared to
deliver upon completion of customary procedures upon the pricing and closing of
such offering of Notes) (together with the Offering Memorandum, the “Required
Bond Information”) and (c) you shall provide the Investment Banks with a period
(the “Marketing Period”) of at least 15 consecutive business days following
receipt by the Investment Banks of the Required Bond Information to seek to
place the Notes with qualified purchasers thereof; provided the Marketing Period
shall exclude November 25, 2020 through November 27, 2020 and December 19, 2020
through January 3, 2021 (each, a “Non-Marketing Date”); it being understood and
agreed that any Non-Marketing Date after the commencement of the Marketing
Period shall be disregarded for purposes of calculating the 15 consecutive
business days constituting the Marketing Period except for Non-Marketing Dates
between December 19, 2020 through January 3, 2021, for which the Marketing
Period shall be completed prior to such dates or commence after such dates. For
the avoidance of doubt, the Offering Memorandum will not be required to include
segment reporting or consolidating and other financial statements or data
required by Rules 3-03(e), 3-09, 3-10 or 3-16 of Regulation S-X, CD&A and other
information required by Item 402 or 601 of Regulation S-K and information
regarding executive compensation and related pension disclosure rules related to
SEC Release Nos. 33-8732A, 34-54302A and IC-27444A or other information or
financial data customarily excluded from an offering memorandum for a “Rule 144A
Offering.” This condition will be deemed satisfied if the Offering Memorandum
excludes sections that would customarily be provided by the Investment Banks,
which sections consist of the “Description of Notes” and “Plan of Distribution,”
but is otherwise complete. If the Purchaser reasonably believes that it has
delivered a suitable Offering Memorandum, it may deliver to the Initial
Commitment Parties written notice to that effect (stating when it believes it
completed such delivery), in which case it will be deemed to have delivered a
suitable Offering Memorandum, unless any Initial Commitment Party in good faith
reasonably believes that it has not done so and, within three business days
after their receipt of such notice from the Purchaser, such Initial Commitment
Party delivers a written notice to the Borrower to that effect (stating with
reasonable specificity what portions of the Offering Memorandum are missing or
unsuitable).

 

6

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, the Marketing Period shall be deemed not to have
commenced, if prior to the completion of such 15 consecutive business day
period, (A) any auditor shall have withdrawn its audit opinion with respect to
any year end audited financial statements set forth in the Offering Memorandum,
in which case the Marketing Period shall not be deemed to commence unless and
until a new unqualified audit opinion is issued with respect to such financial
statements by the applicable auditor or another independent accounting firm
reasonably acceptable to the Arranger and (B) the Company or the Target shall
have publicly announced any intention to restate any material financial
information included in the Offering Memorandum or that any such restatement is
under consideration, in which case the Marketing Period shall be deemed not to
commence unless and until such restatement has been completed or the Company or
the Target, as applicable, has determined that no restatement shall be required.

 

Notwithstanding anything to the contrary contained in this Commitment Letter,
the other Debt Financing Letters or any other letter agreement or undertaking
concerning the financing of the Transactions to the contrary (but without
limiting the conditions precedent referred to in Section 3), we agree that
neither the compliance with any of the provisions set forth in clauses (i)
through (vi) above nor the commencement or the completion of the syndication of
the Bridge Loan Facility or any other Debt Financing shall constitute a
condition precedent to the Closing Date.

 

Notwithstanding anything to the contrary contained in this Commitment Letter,
the other Debt Financing Letters or any other letter agreement or undertaking
concerning the financing of the Transactions to the contrary, in the event that
any Acquired Business or any of its subsidiaries are licensed to operate in the
State of New York (a “New York Licensed Entity”), you will not have any
obligation to use any efforts to cause such New York Licensed Entity to provide
the assistance noted above during the Transition Period. “Transition Period”
means the period commencing on the Closing Date and ending on the date the
affidavit of no control filed by the New York Licensed Entity is no longer
outstanding.

 

(c)     You agree, at our request, to assist in the preparation of a version of
the Confidential Information Memorandum consisting exclusively of information
and documentation that is either (i) publicly available or (ii) not material
with respect to you, the Acquired Business, its affiliates or any of its
securities for purposes of United States federal and state securities laws (such
information and Materials, “Public Information”). In addition, you and we agree
that, unless specifically labeled “Private—Contains Non-Public Information,” no
Materials disseminated to potential Lenders in connection with the syndication
of the Facilities, whether through an Internet website, electronically, in
presentations, at meetings or otherwise, will contain any Material Non-Public
Information (as defined below). Unless expressly identified as “Public
Information,” including pursuant to the final sentence of this Section 4(c),
each document to be disseminated by us to any Lender in connection with the
syndication of the Facilities will be deemed to contain Material Non-Public
Information, and we will not make any such materials available to potential
Lenders who do not wish to receive Material Non-Public Information. Any
information and documentation that is not Public Information is referred to
herein as “Material Non-Public Information.” It is understood that, in
connection with your assistance described above, authorization letters will be
included in any information package and presentation whereby you authorize the
distribution of such information to prospective Lenders, it being understood
that the authorization letter for Public Information shall contain a
representation by you to the Lenders that the Public Information does not
include any such Material Non-Public Information and each letter shall contain a
customary “10b-5” representation. You acknowledge and agree that the following
documents contain and shall contain solely Public Information (unless you notify
us promptly after you have received and had a reasonable opportunity to review
the same that any such document contains Material Non-Public Information):
(i) drafts and final term sheets and Definitive Debt Documents with respect to
the Facilities; (ii) administrative materials prepared by us for prospective
Lenders (including a lender meeting invitation, Lender allocations, if any, and
funding and closing memoranda); and (iii) notification of changes in the terms
of the Facilities. If reasonably requested by us, you shall identify Public
Information by clearly and conspicuously marking the same as “PUBLIC.”

 

7

--------------------------------------------------------------------------------

 

 

(d)     You agree that all Materials and Information (as defined below)
(including draft and execution versions of the Definitive Debt Documents and
draft or final offering materials relating to contemporaneous or prior
securities issuances by the Company) may be disseminated in accordance with our
standard syndication practices (including through hard copy and via one or more
internet sites (including an IntraLinks, SyndTrak or similar workspace), e-mail
or other electronic transmissions). Without limiting the foregoing, you
authorize, and will use commercially reasonable efforts to obtain contractual
undertakings from the Acquired Business to authorize, the use of your and, prior
to the closing of the Transactions, subject to prior written approval (not to be
unreasonably withheld or delayed), its respective logos in connection with any
such dissemination. You further agree that, at our sole expense, subject to your
prior written approval (not to be unreasonably withheld or delayed), we may
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
worldwide web as we may choose, and circulate similar promotional materials,
after the closing of the Transactions in the form of a “tombstone” or otherwise,
containing information customarily included in such advertisements and
materials, including (i) the names of the Company and its affiliates (or any of
them), (ii) our and our affiliates’ titles and roles in connection with the
Transactions, and (iii) the amount, type and closing date of such Transactions.

 

5.     Information. You represent, warrant and covenant (and, with respect to
the Acquired Business prior to the consummation of the Acquisition, to the best
of your knowledge) that:

 

(a)     all written information and written data, other than (i) the Projections
(as defined below) and (ii) information of a general economic or
industry-specific nature concerning the Transactions, you, the Target or your or
its respective subsidiaries (such non-excluded information, the “Information”),
that has been or will be made available to us by or on behalf of you or the
Acquired Business or any of your or its respective representatives is or will
be, when furnished, taken as a whole, complete and correct in all material
respects, after giving effect to all supplements thereto;

 

(b)     none of the Information shall, when furnished or on the Closing Date,
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made, after giving effect to all supplements thereto provided prior to
distribution of such Materials to lenders or potential lenders; and

 

8

--------------------------------------------------------------------------------

 

 

(c)     all written projections and other forward-looking information that have
been or will be made available to us by or on behalf of you or the Acquired
Business or any of your or its respective representatives (collectively, the
“Projections”) have been or will be prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time made (it being
understood that any such Projections are not to be viewed as facts or a
guarantee of performance, are subject to uncertainties and contingencies, some
of which are beyond your control, that no assurance can be given that any
particular Projections will be realized, that actual results may differ from the
results in the Projections and that such differences may be material).

 

You agree that, if at any time prior to the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect if the Information or
Projections were then being furnished and such representations and warranties
were then being made, you shall, at such time, supplement promptly such
Information and/or Projections, as the case may be, in order that (and, with
respect to the Acquired Business prior to the consummation of the Acquisition,
to your knowledge) such representations and warranties will be correct in all
material respects under those circumstances. The accuracy of the foregoing
representations and warranties shall not, in and of itself, be a condition to
the obligations of the Commitment Party hereunder.

 

You shall be solely responsible for Information and the Projections, including
the contents of all Materials other than any contents relating to us or our
affiliates. We (i) will be relying on Information, the Projections and data
provided by or on behalf of you or the Acquired Business or any of your or its
representatives or otherwise available from generally recognized public sources,
without having independently verified the accuracy or completeness of the same,
(ii) do not assume responsibility for the accuracy or completeness of any such
Information, Projections and data and (iii) will not make an appraisal of your
assets or liabilities or the Acquired Business.

 

6.     Clear Market. You agree that, from the date hereof until the earlier of
(a) the date on which a Successful Syndication has been achieved (provided that
such date shall not be earlier than the Closing Date) and (b) the date that is
sixty (60) days after the Closing Date, you and your subsidiaries will not, and
will use your commercially reasonable efforts, to the extent practicable and not
in contravention of the Purchase Agreement, to not permit any competing
offering, placement or arrangement of any revolving bank financing or
underwritten debt securities (including equity-linked securities) (in each case,
other than (1) ordinary course capital leases, letters of credit and purchase
money and equipment financings, (2) (x) borrowings under existing revolving
credit facilities and (y) amendments, including “amend and extend” transactions
of, and consents in respect of, existing revolving credit facilities, (3)
indebtedness of subsidiaries of you and the Acquired Business in jurisdictions
outside of the United States of America, (4) the Debt Financing contemplated
hereby, the offering of the Securities (as defined in the Fee Letter) and the
Notes Offering, and (5) debt incurred with our written consent, which may be
given or withheld in our sole discretion), in each case, that would reasonably
be expected to materially impair the primary syndication of the Facilities.

 

7.     Fees and Expenses. As consideration for the Commitments and our other
undertakings hereunder, you hereby agree to pay or cause to be paid to us and
Jefferies for our respective accounts the fees, expenses and other amounts set
forth in the Debt Financing Letters.

 

8.     Indemnification and Waivers. As consideration for the Commitments and our
other undertakings hereunder, you agree to the provisions with respect to
indemnification, waivers and other matters contained in Annex A hereto, which is
hereby incorporated by reference into this Commitment Letter.

 

9

--------------------------------------------------------------------------------

 

 

9.     Confidentiality. This Commitment Letter is delivered to you on the
understanding that neither the existence of this Commitment Letter or any other
Debt Financing Letter nor any of their terms or substance will be disclosed by
you, directly or indirectly, to any other person or entity except (a) as
required by applicable law or compulsory legal process (in which case you agree
to inform us promptly thereof and to cooperate with us in securing a protective
order in respect thereof to the extent lawfully permitted to do so), (b) to your
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis and only in connection with the
Transactions, (c) this Commitment Letter may be disclosed (but not the Fee
Letter or the contents thereof) to rating agencies in connection with their
review of the Facilities or the Company, (d) the information contained in this
Commitment Letter (but not the information contained in the Fee Letter) may be
disclosed in any Confidential Information Memorandum or in connection with the
syndication of the Facilities, (e) this Commitment Letter and the Fee Letter
(with economic terms redacted), but not any other Debt Financing Letter, may be
disclosed to the Acquired Business and its officers, directors, employees,
attorneys, accountants and advisors, in each case, on a confidential and
need-to-know basis and only in connection with the Transactions, (f) you may
disclose this Commitment Letter (but not the Fee Letter or the contents thereof)
and its contents in any information memorandum or syndication distribution or
offering memorandum related to the Notes or other securities, as well as in any
proxy statement or other public filing relating to the Acquisition or the
Facilities and (g) such other disclosures of this Commitment Letter (but not the
Fee Letter or the contents thereof) as may be required by law, including in
filings with the Securities and Exchange Commission. You may also disclose, on a
confidential basis, the aggregate amount of fees payable under the Fee Letter as
part of a generic disclosure regarding sources and uses (but without disclosing
any specific fees set forth therein) in connection with the syndication of the
Bridge Loan Facility and/or the Notes Offering and as may be required by law,
including in filings with the Securities and Exchange Commission. Your
obligations set forth in this paragraph shall terminate upon the earlier of two
years from the date hereof; provided that the termination of your (and your
affiliates’ and your and your affiliates’ respective employees’,
representatives’ or other agents’) obligations under this paragraph shall not
relieve your responsibilities in respect of any breach of this paragraph prior
to such termination.

 

We agree to (and to cause our affiliates and our and our affiliates’ respective
employees, representatives or other agents to) maintain the confidentiality of
all confidential information provided to us by or on behalf of you, the Target
and/or your or its respective subsidiaries (“Company Information”), except that
Company Information may be disclosed (a) to our affiliates and to our and our
affiliates’ respective directors, officers, employees, agents, advisors and
other representatives, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Company Information and instructed
to keep such Company Information confidential), (b) to the extent requested by
any regulatory or self-regulatory authority, (c) pursuant to the order of any
court, administrative agency or regulator or in any pending legal or
administrative proceeding, or otherwise as required by any governmental or
self-regulatory authority, applicable law or regulation or by any subpoena or
similar legal process, (d) in connection with the exercise of any remedies
hereunder, under the Fee Letter or under any of the Definitive Debt Documents or
any suit, action or proceeding relating to this Commitment Letter, the Fee
Letter or any of the Definitive Debt Documents, or the enforcement of rights
hereunder or thereunder, (e) with your express prior written consent, (f) to
prospective lenders, participants or any rating agency or as is otherwise
required in connection with the syndication, (g) for purposes of establishing a
“due diligence” defense or (h) to the extent such Company Information
(1) becomes publicly available other than as a result of a breach of this
paragraph by us, (2) becomes available to us or any of our affiliates on a
non-confidential basis from a source other than you, so long as such source is
not, to our knowledge, subject to confidentially obligations to you or the
Target or (3) is independently developed by us or any of our affiliates;
provided that the disclosure of any such Company Information to Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such party
that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and us, including, without limitation, as set forth
in any confidential information memorandum or other marketing materials) in
accordance with our standard syndication processes or market standards for
dissemination of such type of information, which shall in any event require
“click through” or other affirmative action on the part of the recipient to
access such confidential information and acknowledge its confidentiality
obligations in respect thereof. Any person required to maintain the
confidentiality of Company Information as provided in this paragraph shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Company Information as such person would accord to its own confidential
information. Our obligations set forth in this paragraph shall terminate upon
the earlier of (i) two years from the date hereof and (ii) the date of execution
and delivery of the Definitive Debt Documents, at which time this paragraph
shall be superseded by the relevant terms and provisions therein; provided that
the termination of our (and our affiliates’ and our and our affiliates’
respective employees’, representatives’ or other agents’) obligations under this
paragraph shall not relieve our responsibilities in respect of any breach of
this paragraph prior to such termination.

 

10

--------------------------------------------------------------------------------

 

 

10.     Conflicts of Interest; Absence of Fiduciary Relationship. You
acknowledge and agree that:

 

(a)     Jefferies Finance and/or its affiliates and subsidiaries (including
Jefferies Group LLC and its affiliates, “Jefferies Group”) and DBSI and/or its
affiliates and subsidiaries (the “DB Group”), in their and their respective
capacities as principal or agent are involved in a wide range of commercial
banking and investment banking activities globally (including investment
advisory, asset management, research, securities issuance, trading, and
brokerage) from which conflicting interests or duties may arise and, therefore,
conflicts may arise between (i) our interests and duties hereunder and (ii) the
duties or interests or other duties or interests of another member of the
Jefferies Group or the DB Group;

 

(b)     Each Commitment Party (including any member of Jefferies Group) may, at
any time, (i) provide services to any other person, (ii) engage in any
transaction (on our or its own account or otherwise) with respect to you or any
member of the same group as you or (iii) act in relation to any matter for any
other person whose interests may be adverse to you or any member of your group
(a “Third Party”), and may retain for such Commitment Parties’ or such member of
Jefferies Group’s own benefit any related remuneration or profit,
notwithstanding that a conflict of interest exists or may arise and/or any
Commitment Party or member of Jefferies Group or DB Group is in possession or
has come or comes into possession (whether before, during or after the
consummation of the transactions contemplated hereunder) of information
confidential to you; provided that such confidential information shall not be
used by us or any other member of Jefferies Group or DB Group in performing
services or providing advice to any Third Party. You accept that permanent or ad
hoc arrangements/information barriers may be used between and within Commitment
Parties’ divisions or divisions of other members of Jefferies Group or DB Group
for this purpose and that locating directors, officers or employees in separate
workplaces is not necessary for such purpose;

 

(c)     information that is held elsewhere within a Commitment Party or
Jefferies Group or DB Group, but of which none of the individual directors,
officers or employees having primary responsibility for the consummation of the
transactions contemplated by this Commitment Letter actually has knowledge (or
can properly obtain knowledge without breach of internal procedures), shall not
for any purpose be taken into account in determining our responsibilities to you
hereunder;

 

11

--------------------------------------------------------------------------------

 

 

(d)     neither we nor any member of Jefferies Group or DB Group shall have any
duty to disclose to you, or utilize for your benefit, any non-public information
acquired in the course of providing services to any other person, engaging in
any transaction (on our or its own account or otherwise) or otherwise carrying
on our or its business;

 

(e)     (i) neither we nor any of our affiliates have assumed any advisory
responsibility or any other obligation in favor of the Company or any of its
affiliates except the obligations expressly provided for under the Debt
Financing Letters and Jefferies’ engagement as buy-side financial advisor to the
Borrower, (ii) we and our affiliates, on the one hand, and the Company and its
affiliates, on the other hand, have an arm’s-length business relationship that
does not directly or indirectly give rise to, nor does the Company or any of its
affiliates rely on, any fiduciary duty on the part of us or any of our
affiliates and (iii) we are (and are affiliated with) full service financial
firms and as such may effect from time to time transactions for our own account
or the account of customers, and hold long or short positions in debt,
equity-linked or equity securities or loans of companies that may be the subject
of the transactions contemplated by this Commitment Letter (and, in particular,
we and any other member of Jefferies Group or DB Group may at any time hold debt
or equity securities for our or its own account in the Company). With respect to
any securities and/or financial instruments so held by us, any of our affiliates
or any of our respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of such rights, in its sole discretion. You hereby waive and release, to
the fullest extent permitted by law, any claims you have, or may have, with
respect to (i) any breach or alleged breach of fiduciary duty (and agree that we
shall have no liability (whether direct or indirect) to you in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of you, including your stockholders, employees or creditors) and
(ii) any conflict of interest arising from such transactions, activities,
investments or holdings, or arising from our failure or the failure of any of
our affiliates to bring such transactions, activities, investments or holdings
to your attention; and

 

(f)     neither we nor any of our affiliates are advising you as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated by the Debt Financing Letters, and neither we nor our affiliates
shall have responsibility or liability to you with respect thereto. Any review
by us, or on our behalf, of the Company, the Transactions, the other
transactions contemplated by the Debt Financing Letters or other matters
relating to such transactions will be performed solely for our benefit and shall
not be on behalf of you or any of your affiliates.

 

11.     Choice of Law; Jurisdiction; Waivers. The Debt Financing Letters, and
any claim, controversy or dispute arising under or related to the Debt Financing
Letters (whether based upon contract, tort or otherwise), shall be governed by,
and construed in accordance with, the laws of the State of New York; provided
that (a) the interpretation of the definition of “Material Adverse Change” (and
whether or not a “Material Adverse Change” has occurred), (b) the determination
of the accuracy of any Specified Purchase Agreement Representations and whether
as a result of any inaccuracy of any Specified Purchase Agreement Representation
there has been a failure of a condition precedent to your (or your applicable
affiliate’s) obligation to consummate the Acquisition or such failure gives you
(or your applicable affiliate) the right to terminate your (or its) obligations
(or to refuse to consummate the Acquisition) under the Purchase Agreement and
(c) the determination of whether the Acquisition has been consummated in
accordance with the terms of the Purchase Agreement shall, in each case, be
governed by, and construed and interpreted in accordance with, the internal laws
of the State of Delaware without giving effect to any choice or conflict of laws
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than the
State of Delaware. To the fullest extent permitted by applicable law, you hereby
irrevocably submit to the exclusive jurisdiction of any New York State court or
federal court sitting in the County of New York and the Borough of Manhattan in
respect of any claim, suit, action or proceeding arising out of or relating to
the provisions of any Debt Financing Letter and irrevocably agree that all
claims in respect of any such claim, suit, action or proceeding may be heard and
determined in any such court and that service of process therein may be made by
certified mail, postage prepaid, to your address set forth above. You and we
hereby waive, to the fullest extent permitted by applicable law, any objection
that you or we may now or hereafter have to the laying of venue of any such
claim, suit, action or proceeding brought in any such court, and any claim that
any such claim, suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. YOU AND WE HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM, SUIT, ACTION OR PROCEEDING (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE DEBT FINANCING LETTERS, ANY OF THE
TRANSACTIONS OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
The provisions of this Section 11 are intended to be effective upon the
execution of this Commitment Letter without any further action by you, and the
introduction of a true copy of this Commitment Letter into evidence shall be
conclusive and final evidence as to such matters.

 

12

--------------------------------------------------------------------------------

 

 

12.     Miscellaneous.

 

(a)     This Commitment Letter may be executed in one or more counterparts, each
of which will be deemed an original, but all of which taken together will
constitute one and the same instrument. Delivery of an executed signature page
of this Commitment Letter by facsimile, PDF or other electronic transmission
will be effective as delivery of a manually executed counterpart hereof. Any
signature to this Commitment Letter may be delivered by facsimile, electronic
mail (including pdf), DocuSign or any electronic signature complying with the
U.S. federal ESIGN Act of 2000 or the New York Electronic Signature and Records
Act or other transmission method and any counterpart so delivered shall be
deemed to have been duly and validly delivered and be valid and effective for
all purposes to the fullest extent permitted by applicable law. For the
avoidance of doubt, the foregoing also applies to any amendment, extension or
renewal of this Commitment Letter.

 

(b)     Except with respect to Additional Commitment Parties, no party hereto
may assign, sell, transfer or delegate any of its rights, in full or in part, or
be relieved of any of its obligations, under this Commitment Letter without the
prior written consent of each other party hereto, and any purported assignment,
sale, transfer or delegation without such consent shall be null and void.
Notwithstanding the foregoing, we may at any time and from time to time assign
all or any portion of our Commitments hereunder to one or more of our affiliates
or to one or more Lenders, whereupon we shall be released from the portion of
our Commitments hereunder so assigned; provided that such assignment shall not
relieve us of our obligations hereunder, including our obligation to fund on the
Closing Date the portion of our Commitments so assigned upon satisfaction or
waiver by us of all conditions to such assignee making its initial extensions of
credit on the Closing Date, to fund such assigned Commitments on the Closing
Date. Any and all obligations of, and services to be provided by, us hereunder
(including the Commitments) may be performed, and any and all of our rights
hereunder may be exercised, by or through any of our affiliates or branches and
we reserve the right to allocate, in whole or in part, to our affiliates or
branches certain fees payable to us in such manner as we and our affiliates may
agree in our and their sole discretion. You further acknowledge that we may
share with any of our affiliates, and such affiliates may share with us, any
information relating to the Transactions, you or the Acquired Business (and your
and its respective affiliates) or any of the matters contemplated in the Debt
Financing Letters.

 

13

--------------------------------------------------------------------------------

 

 

(c)     This Commitment Letter has been and is made solely for the benefit of
you, us and the indemnified persons (as defined in Annex A hereto) and your, our
and their respective permitted successors and assigns, and nothing in this
Commitment Letter, expressed or implied, is intended to confer or does confer on
any other person or entity any rights or remedies under or by reason of this
Commitment Letter or your and our agreements contained herein.

 

(d)     The Debt Financing Letters set forth the entire understanding of the
parties hereto as to the scope of the Commitments and our obligations hereunder
and thereunder. The Debt Financing Letters supersede all prior understandings
and proposals, whether written or oral, between us and you relating to any
financing or the transactions contemplated hereby and thereby.

 

(e)     You agree that we or any of our affiliates may make customary
disclosures of information about the Transactions to market data collectors and
similar service providers to the financing community following the consummation
of the Transactions.

 

(f)     We hereby notify you and, upon its becoming bound by the provisions
hereof, each other Credit Party, that pursuant to the requirements of the USA
PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law
March 9, 2006) (as amended from time to time, the “Patriot Act”) and 31 C.F.R. §
1010.230 (as amended from time to time, the “Beneficial Ownership Regulation”),
we and each Lender may be required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name, address, tax
identification number and other information regarding the Credit Parties that
will allow us or such Lender to identify the Credit Parties in accordance with
the Patriot Act and the Beneficial Ownership Regulation. This notice is given in
accordance with the requirements of the Patriot Act and the Beneficial Ownership
Regulation and is effective as to us and each Lender. You agree that we shall be
permitted to share any or all such information with the Lenders.

 

13.     Amendment; Waiver. This Commitment Letter may not be modified or amended
except in a writing duly executed by the parties hereto. No waiver by any party
of any breach of, or any provision of, this Commitment Letter shall be deemed a
waiver of any similar or any other breach or provision of this Commitment Letter
at the same or any prior or subsequent time. To be effective, a waiver must be
set forth in writing signed by the waiving party and must specifically refer to
this Commitment Letter and the breach or provision being waived.

 

14.     Surviving Provisions. Notwithstanding anything to the contrary in this
Commitment Letter: (i) Sections 7 to and including 15 hereof shall survive the
expiration or termination of this Commitment Letter, regardless of whether the
Definitive Debt Documents have been executed and delivered or the Transactions
consummated, and (ii) Sections 2 and 4 to and including 13 hereof shall survive
execution and delivery of the Definitive Debt Documents and the consummation of
the Transactions.

 

15.     Acceptance, Expiration and Termination. Please indicate your acceptance
of the terms of the Debt Financing Letters by returning to us executed
counterparts of the Debt Financing Letters not later than 11:59 p.m., New York
City time, on September 28, 2020 (the “Deadline”). The Debt Financing Letters
are conditioned upon your contemporaneous execution and delivery to us, and the
contemporaneous receipt by us, of executed counterparts of each Debt Financing
Letter on or prior to the Deadline. This Commitment Letter will expire at such
time in the event that you have not returned such executed counterparts to us by
such time. Thereafter, except with respect to any provision that expressly
survives pursuant to Section 14, this Commitment Letter (but not the other Debt
Financing Letters) will terminate automatically on the earliest of (i) the date
of termination or abandonment of the Purchase Agreement, (ii) the closing of the
Acquisition, (iii) the acceptance by the Target or any of its affiliates (or any
of their respective equityholders) of an offer for all or any substantial part
of the capital stock or property and assets of the Acquired Business (or any
parent company thereof) other than as part of the Transactions, and (iv) 11:59
p.m., New York City time, on February 8, 2021. In addition, our Commitment
hereunder to (x) provide Bridge Loans shall terminate upon the issuance of the
Notes (in escrow or otherwise so long as the conditions to release of such funds
from escrow are limited to the substantially concurrent closing of the
acquisition (and delivery of customary certificates in connection therewith))
and (y) provide the Revolving Credit Facility shall terminate upon you obtaining
consent under your existing revolving credit facility for the Transactions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------

 

 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

 

 

JEFFERIES FINANCE LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Kennedy

 

 

 

Name:

Jason Kennedy

 

 

 

Title:

Managing Director

 

 

 

[Signature Page—Commitment Letter]

 

 

--------------------------------------------------------------------------------

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

By: /s/ Philip Tancorra                                             
      Name: Philip Tancorra       
      Title:   Vice President     

 

By: /s/ Michael Strobel                                            
      Name: Michael Strobel     
      Title:   Vice President

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

By: /s/ Philip Tancorra                                             
      Name: Philip Tancorra     
      Title:   Vice President     

 

By: /s/ Michael Strobel                                            
      Name: Michael Strobel     
      Title:   Vice President

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

By: /s/ Philip Tancorra                                             
      Name: Philip Tancorra     
      Title:   Vice President

 

By: /s/ Michael Strobel                                            
      Name: Michael Strobel     
      Title:   Vice President

 

 

[Signature Page—Commitment Letter]

 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the
date first above written:

 

THE PROVIDENCE SERVICE CORPORATION

 

By:         /s/ Kathryn Stalmack                                               
    
Name:  Kathryn Stalmack
Title:    Senior Vice President, General Counsel

 

 

[Signature Page—Commitment Letter]

 

 

--------------------------------------------------------------------------------

 

 

ANNEX A TO COMMITMENT LETTER

INDEMNIFICATION AND WAIVER

 

Except as otherwise defined in this Annex A, capitalized terms used but not
defined herein have the meanings assigned to them elsewhere in this Commitment
Letter.

 

The Purchaser (“you”) hereby agrees (i) to indemnify and hold harmless each
Commitment Party and each of our and their respective affiliates and
subsidiaries (including Jefferies) and each of the respective officers,
directors, partners, trustees, employees, affiliates, shareholders, advisors,
agents, representatives, attorneys-in-fact, members, successors, assigns and
controlling persons of each of the foregoing (each, an “indemnified person”)
from and against any and all losses, claims, damages and liabilities
(collectively, “Losses”) to which any such indemnified person, directly or
indirectly, may become subject arising out of, relating to, resulting from or
otherwise in connection with the Debt Financing Letters, the Debt Financing, the
use of the proceeds therefrom, the Transactions, any of the other transactions
contemplated by the Debt Financing Letters, or any action, claim, suit,
litigation, investigation, inquiry or proceeding (each, a “Claim”) directly or
indirectly arising out of, relating to, resulting from or otherwise in
connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNIFIED PERSON), regardless of whether any indemnified
person is a named party thereto or whether such Claim is brought by you, any of
your affiliates or a third party and (ii) to reimburse each indemnified person
promptly following written demand (together with reasonably detailed
documentation describing such Claim) for all reasonable and documented costs and
expenses (but limited, in the case of legal fees and expenses, to one counsel
selected by us to such indemnified persons, taken as a whole, and, in the case
of an actual or potential conflict of interest, one additional counsel to the
affected indemnified persons similarly situated, taken as a whole (and, if
reasonably necessary, of one regulatory counsel and of one local counsel in any
relevant jurisdiction)) incurred by the indemnified person (including all such
costs and expenses incurred to enforce the terms of this Commitment Letter) as
they are actually incurred in connection with investigating, preparing,
defending or settling any Claim, directly or indirectly, arising out of,
relating to, resulting from or otherwise in connection with any of the
foregoing, whether or not any indemnified person is a named party thereto or
whether such Claim is brought by you, any of your affiliates or a third party
(including in connection with the enforcement of the indemnification obligations
and waivers set forth in this Annex A); provided, however, that no indemnified
person will be entitled to indemnity hereunder in respect of any Loss or
reimbursement for costs and expenses relating to any Loss to the extent that it
is found by a final, non-appealable judgment of a court of competent
jurisdiction that such Loss resulted directly from (i) the bad faith, gross
negligence or willful misconduct of such indemnified person, (ii) the material
breach of Debt Financing Letters by such indemnified person (or its controlled
affiliates and controlling persons and the respective directors, officers,
employees, partners, advisors, agents and other representatives of each of the
foregoing) or (iii) any disputes solely among indemnified persons (other than
any claims against a Commitment Party or other indemnified person in its
capacity as the administrative agent, an arranger, any other agent or any other
similar role under the Bridge Loan Facility) and not arising out of any act or
omission of the Borrower or the Company, or any of your or its respective
affiliates, and such indemnified person shall promptly repay such reimbursed
costs and expenses to you. In addition, in no event will you or any of your
affiliates or the Acquired Business or any indemnified person be liable for
consequential, special, exemplary, punitive or indirect damages (including any
loss of profits, business or anticipated savings), whether, directly or
indirectly, as a result of any failure to fund all or any portion of the Debt
Financing or otherwise arising out of, relating to, resulting from or otherwise
in connection with the Debt Financing or arising out of, relating to, resulting
from or otherwise in connection with any Claim or otherwise; provided that, for
the avoidance of doubt, the foregoing does not limit or otherwise modify your
and your affiliates’ and the Acquired Business’s and any indemnified person’s
indemnification obligations as provided herein to the extent such consequential,
special, exemplary, punitive or indirect damages (including any loss of profits,
business or anticipated savings) are included in any third-party claim. In
addition, no indemnified person will be liable for any damages arising from the
use by unauthorized persons of Information, Projections or other Materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted or otherwise obtained by such persons except to the extent
it is found by a final, non-appealable judgment of a court of competent
jurisdiction that such damages resulted directly from the bad faith, gross
negligence or willful misconduct of such indemnified person. You shall not be
liable for any settlement of any proceeding effected without your written
consent (such consent not to be unreasonably withheld or delayed) unless
(1) such settlement is entered into more than 30 days after receipt by you of an
indemnified person’s request to settle such action, (ii) you shall not have
reimbursed the indemnified person in accordance with the indemnified person’s
request of you to reimburse the indemnified person for the reasonable and
documented fees and expenses of counsel as contemplated herein prior to the date
of such settlement and (iii) such indemnified person shall have given you at
least 30 days’ prior notice of its intention to settle.

 

Annex A-1

--------------------------------------------------------------------------------

 

 

You shall not settle or compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Claim in which any
indemnified person is or could be a party and as to which indemnification or
contribution could have been sought by such indemnified person hereunder whether
or not such indemnified person is a party to any Debt Financing Letter, unless
(i) such indemnified person has given its prior written consent, which may be
not be unreasonably withheld or delayed, or (ii) the settlement, compromise,
consent or termination (A) includes an express unconditional release of such
indemnified person from all Losses, directly or indirectly, arising out of,
relating to, resulting from or otherwise in connection with such Claim and
(B) does not include any statement as to or any admission of fault, culpability,
wrongdoing or a failure to act by or on behalf of such indemnified person.

 

The indemnity and expense reimbursement obligations set forth herein (i) shall
be in addition to any liability you may have to any indemnified person at law,
in equity or otherwise, (ii) shall survive the expiration or termination of the
Debt Financing Letters (notwithstanding any other provision of any Debt
Financing Letter or the Definitive Debt Documents), (iii) shall apply to any
modification, amendment, waiver or supplement of our and any of our affiliates’
commitment and/or engagement, (iv) shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of us or any other
indemnified person and (v) shall be binding on any successor or assign of you
and the successors or assigns to any substantial portion of your business and
assets.

 

* * *

 

Annex A-2

--------------------------------------------------------------------------------

 

 

EXHIBIT A TO COMMITMENT LETTER

SUMMARY OF TERMS OF THE BRIDGE LOAN FACILITY

 

Set forth below is a summary of certain of the terms of the Bridge Loan Facility
and the documentation related thereto. Capitalized terms used and not otherwise
defined in this Exhibit A have the meanings set forth elsewhere in this
Commitment Letter.

 

   I.          Parties

     

Borrower

The Providence Service Corporation (the “Borrower”).

   

Guarantors

Each subsidiary of the Borrower that guarantees that certain Amended and
Restated Credit and Guaranty Agreement, dated as of August 2, 2013 (as amended,
supplemented or modified on or prior to the date hereof or otherwise with the
consent of the Arrangers, the “Existing Credit Agreement”), by and among The
Providence Service Corporation, as borrower and the other lenders party thereto
(collectively, the “Guarantors”). The Borrower and the Guarantors are referred
to collectively as the “Credit Parties”. For the avoidance of doubt, the
guarantee by any New York Licensed Entity shall not be required during the
Transition Period.

   

Lead Arrangers, Syndication Agents and Book-Runners

Jefferies Finance and/or one or more of its designees, DBSI and any Additional
Agents (collectively, in such capacities, the “Arrangers”). The Arrangers will
perform the duties customarily associated with such role.

   

Administrative Agent

Jefferies Finance and/or one or more of its designees (in such capacity, the
“Administrative Agent”). The Administrative Agent will perform the duties
customarily associated with such role.

   

Lenders

A syndicate of banks, financial institutions and other entities (which may
include the Arrangers, collectively, the “Lenders”) arranged by the
Arrangers and reasonably acceptable to the Borrower, and in any event subject to
the consent rights of the Borrower noted herein after the Closing Date.

   

Closing Date

The date, on or before the date on which the Commitments are terminated in
accordance with Section 15 of this Commitment Letter, on which the Acquisition
is consummated (the “Closing Date”).

 

Exhibit A-1

--------------------------------------------------------------------------------

 

 

Bridge Loan Documents

Subject to the Certain Funds Provision, the documentation in respect of the
Bridge Facility (the “Bridge Loan Documents”) shall contain the terms and
conditions set forth in the Commitment Letter and such other terms as Borrower
and the Arrangers shall agree (such other terms to be in a manner that is
consistent with this Term Sheet), it being understood and agreed that the Bridge
Loan Documents shall: (a) not be subject to any conditions to the availability
and funding of the Bridge Facility on the Closing Date other than the Closing
Conditions and (b) contain only those mandatory prepayments, representations,
warranties, affirmative, financial and negative covenants and events of default
set forth, or referred to (including by reference to the Existing Credit
Agreement), in this Term Sheet, in each case, applicable to Borrower and each of
its Subsidiaries (with exceptions substantially consistent with the Existing
Credit Agreement) and with exceptions for materiality or otherwise and “baskets”
substantially consistent (where applicable) with the Existing Credit Agreement,
in each case except as otherwise provided herein; provided that, notwithstanding
anything to the contrary set forth in this Term Sheet or in the Commitment
Letter, the Bridge Loan Documents will incorporate such changes (w) as may be
necessary or appropriate to provide for a bridge term loan facility to be drawn
in a single borrowing to be made on the Closing Date (and remove any revolving
facility provisions, including the letter of credit subfacility provided for
therein) and as otherwise agreed, (x) to limit the release of a guarantor that
ceases to be a Wholly Owned Subsidiary (as defined in the Existing Credit
Agreement), (y) to limit the transfer of material intellectual property to
unrestricted subsidiaries and (z) to require the vote of all affected lenders in
order to subordinate any of the obligations in right of payment or security to
any other indebtedess.

 

In addition, the Bridge Loan Documents will (i) include customary LIBOR
successor provisions substantially consistent with the guidance of the
Alternative Reference Rate Committee, (ii) include provisions related to
divisions and plans of division, (iii) include “Limited Condition Acquisition”
provisions and (iv) eliminate any provisions related to security interests
(including representations and warranties related to the same) in the Existing
Credit Agreement. The provisions of the preceding two paragraphs are referred to
herein as the “Documentation Principles”.

 

Exhibit A-2

--------------------------------------------------------------------------------

 

 

  II.         Bridge Loan Facility

     

Bridge Loans

An aggregate principal amount of $600.0 million of Senior Unsecured Increasing
Rate Bridge Loans (the “Bridge Loans”) (as such amount may be reduced by the
gross cash proceeds from any Notes or other debt securities received by the
Borrower on or prior to the Closing Date).

   

Use of Proceeds

The proceeds of the Bridge Loans will be used on the Closing Date to finance the
Acquisition, to finance the Refinancing and to pay fees and expenses in
connection with the foregoing.

   

Maturity

One (1) year after the initial funding date of the Bridge Loans (the “Bridge
Loan Maturity Date”).

   

Rollover

If the Bridge Loans are not repaid in full on or prior to the Bridge Loan
Maturity Date, and provided that no Conversion Default (as defined below) has
occurred and is continuing, the Bridge Loans shall be automatically converted on
the Bridge Loan Maturity Date into senior unsecured term loans due on the fourth
anniversary of the Bridge Loan Maturity Date (the “Term Loans”) in an aggregate
principal amount equal to the aggregate principal amount of Bridge Loans so
converted. The Term Loans will have the terms set forth in Exhibit B to this
Commitment Letter.

 

At the option of the Lenders, the Term Loans may be exchanged by the holders
thereof for exchange notes (the “Exchange Notes”), which will have the terms set
forth in Exhibit B to this Commitment Letter. The Exchange Notes will be issued
under an indenture that will have the terms set forth in Exhibit B to this
Commitment Letter and will otherwise be customary for issuances of notes similar
to the Exchange Notes. In connection with each such exchange, if requested by
any Lender that is a Lender as of the Closing Date (each, a “Senior Unsecured
Initial Bridge Lender”), the Borrower shall (i) deliver to the Lender that is
receiving the Exchange Notes, and to such other Lenders as such Senior Unsecured
Initial Bridge Lender requests, an offering memorandum of the type customarily
utilized in a Rule 144A offering of high yield securities covering the resale of
the Exchange Notes by such Lenders, in form and substance reasonably acceptable
to the Borrower and such Senior Unsecured Initial Bridge Lender, and keep such
offering memorandum updated in a manner as would be required pursuant to a
customary Rule 144A securities purchase agreement, (ii) execute an exchange
agreement containing provisions customary in Rule 144A securities purchase
agreements (including indemnification provisions), if requested by such Senior
Unsecured Initial Bridge Lender, (iii) deliver or cause to be delivered such
opinions and accountants’ comfort letters addressed to such Senior Unsecured
Initial Bridge Lender and such certificates as such Senior Unsecured Initial
Bridge Lender may request in form and substance reasonably satisfactory to such
Senior Unsecured Initial Bridge Lender and (iv) take such other customary
actions, and cause its advisors, auditors and counsel to take such customary
actions, as are reasonably requested by such Senior Unsecured Initial Bridge
Lender in connection with issuances or resales of the Exchange Notes, including
providing such customary information regarding the business and operations of
the Borrower and its subsidiaries as is reasonably requested by any prospective
holder of the Exchange Notes and customarily provided in due diligence
investigations in connection with purchases or resales of securities.
Notwithstanding the foregoing, the Borrower shall not be required to exchange
Term Loans for Exchange Notes unless at least $200.0 million of Exchange Notes
would be outstanding immediately after such exchange and will not be required to
issue Exchange Notes more than a number of times to be agreed in any calendar
year.

 

Exhibit A-3

--------------------------------------------------------------------------------

 

 

 

“Conversion Default” shall mean a payment or bankruptcy event of default under
the Bridge Loan Documents.

 

The Term Loans will be governed by the provisions of the Bridge Loan Documents
and will have the same terms as the Bridge Loans except as expressly set forth
in Exhibit B to this Commitment Letter.

 

  III.        Certain Payment Provisions

     

Interest

The Bridge Loans will bear interest at a rate per annum equal to three month
LIBOR, adjusted quarterly, plus a spread of 5.25% (the “Rate”); provided that
three month LIBOR shall in no event be less than 1.00%. The Rate will increase
by 50 basis at the beginning of each three-month period thereafter (excluding
the Bridge Loan Maturity Date); provided, further, that interest on the Bridge
Loans (excluding default interest, if any) shall not exceed the Total Cap (as
defined in the Fee Letter), in each case, without giving effect to any default
interest. Interest will be payable quarterly in arrears, on the Bridge Loan
Maturity Date and on the date of any prepayment of the Bridge Loans. For amounts
outstanding after the Bridge Loan Maturity Date, interest will be payable on
demand at the default rate.

 

Exhibit A-4

--------------------------------------------------------------------------------

 

 

Default Rate

Overdue amounts shall bear interest at 2.00% above the then-applicable Rate and
shall be payable in cash on demand.

   

Optional Repayment

The Bridge Loans may be repaid, in whole or in part, on a pro rata basis, at the
option of the Borrower at any time upon three business days’ prior written
notice (or such shorter time as is agreed by the Administrative Agent), at a
price equal to 100% of the principal amount thereof, plus all accrued and unpaid
interest and fees to the date of repayment.

   

Mandatory Repayment

The Borrower will repay the Bridge Loans with the net proceeds from (i) any
direct or indirect public offering or private placement of the Notes, the
Securities (as defined in the Fee Letter) or any other issuance or sale of (x)
debt securities of the Borrower or a parent holding company of the Borrower or
(y) debt securities of any of their subsidiaries (in each case, other than debt
issued or sold to the Borrower and its subsidiaries), (ii) the incurrence of any
other indebtedness for borrowed money (other than certain exceptions to be
mutually agreed) by the Borrower, a parent holding company of the Borrower or
any of their respective subsidiaries, (iii) non-ordinary course sales of assets
by the Borrower or any of its subsidiaries or any issuance or sales of equity of
any subsidiary of the Borrower in excess of a threshold to be agreed (subject to
the mandatory prepayment provisions in the Existing Credit Agreement or the
Revolving Credit Facility (if applicable), customary reinvestment rights and
other than certain exceptions to be mutually agreed), but in any event excluding
the disposition of certain assets to be agreed, and (iv) receipt of insurance or
condemnation proceeds (in each case, subject to the mandatory prepayment
provisions in the Existing Credit Agreement or the Revolving Credit Facility (if
applicable), customary reinvestment rights and with other exceptions and to be
mutually agreed) by the Borrower or any of its subsidiaries (in connection with
insurance or condemnation proceeds related to the Borrower or its subsidiaries),
in each case, at 100% of the principal amount of the Bridge Loans repaid, plus
all accrued and unpaid interest and fees to the date of the repayment.

   

Change of Control

Each holder of the Bridge Loans will be entitled to require the Borrower, and
the Borrower shall offer, to repay the Bridge Loans held by such holder, at a
price of 100% of the principal amount thereof, plus all accrued and unpaid
interest and fees to the date of repayment, upon the occurrence of a “change of
control” (the definition of which is to be mutually agreed).

 

Exhibit A-5

--------------------------------------------------------------------------------

 

 

  IV.        Collateral and Guarantees

     

Collateral

None.

   

Guarantees

The Guarantors will unconditionally, and jointly and severally, guarantee the
obligations of the Borrower in respect of the Bridge Loans (the “Guarantees”).
Such Guarantees will be in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers. All Guarantees shall be guarantees of
payment and performance, and not of collection. For the avoidance of doubt, the
guarantee by any New York Licensed Entity shall not be required during the
Transition Period.

   

  V.         Other Provisions

     

Conditions Precedent

Subject to the Certain Funds Provision, the incurrence of the Bridge Loans under
the Bridge Loan Facility on the Closing Date will be subject only to the
applicable conditions precedent set forth in Section 3 of the Commitment Letter,
the following paragraph and Exhibit D to the Commitment Letter.

 

Subject on the Closing Date to the Certain Funds Provision, (i) delivery of
notice of borrowing, and (ii) accuracy of representations and warranties in all
material respects; provided that any representation and warranty that is
qualified as to “materiality,” “material adverse effect” or similar language
shall be true and correct in all respects (after giving effect to any such
qualification therein).

   

Representations and Warranties

Same as the Existing Credit Agreement, subject to the Documentation Principles;
subject, in the case of certain of the foregoing representations and warranties,
to “baskets,” exceptions and qualifications including for materiality to be
mutually agreed.

   

Affirmative Covenants

Same as the Existing Credit Agreement, subject to the Documentation Principles.
The affirmative covenants will be subject to “baskets,” exceptions and
qualifications to be mutually agreed. In addition, the Borrower shall use
commercially reasonable efforts to (x) have the applicable NY state regulatory
authority approve the change of ownership of the New York Licensed Entity as
soon as practicable following the closing date and (y) request that the existing
management of the New York Licensed Entity approve the guaranty of the facility
promptly following the Closing Date.

 

Exhibit A-6

--------------------------------------------------------------------------------

 

 

Negative Covenants

Same as the Existing Credit Agreement, subject to the Documentation Principles;
provided that (1) there shall be no financial maintenance covenants, (2) there
shall be incurrence-style covenants for indebtedness, investments and other
“restricted payments”, and (3) there shall be step-backs to be agreed from such
comparable baskets and thresholds in the Existing Credit Agreement; provided,
further, that, prior to the Bridge Loan Maturity Date, the liens, debt and
restricted payments covenants of the Bridge Loans may be more restrictive in a
manner customary for bridge financings as reasonably agreed by the Arrangers and
the Borrower.

   

Financial Maintenance Covenants:

None.

   

Events of Default; Remedies

Substantially similar as Existing Credit Agreement, with materiality levels,
cure periods and/or exceptions to be mutually agreed; provided there shall be
cross-acceleration and cross-default with respect to the material indebtedness
of the Borrower and its subsidiaries.

   

Voting

Amendments and waivers with respect to the Bridge Loan Documents will require
the approval of the Lenders holding not less than a majority of the aggregate
principal amount of the Bridge Loans, the Term Loans or the Exchange Notes, as
the case may be (the “Required Lenders”), except that (i) the consent of each
Lender directly affected thereby shall be required with respect to
(a) reductions in the amount or extensions of the final maturity of any Bridge
Loan, Term Loan or Exchange Note, as the case may be, or the reduction of the
non-call period for any Exchange Note, as applicable, (b) reductions in the rate
of interest (other than a waiver of default interest) or any fee (including any
prepayment fee) or other amount payable or extensions of any due date thereof,
(c) increases in the amount or extensions of the expiration date of any Lender’s
commitment or (d) modifications to the assignment provisions of the Bridge Loan
Documents that further restrict assignments thereunder and (ii) the consent
of 100% of the Lenders shall be required with respect to (a) reductions of any
of the voting percentages, the waterfall or the pro rata provisions,
(b) releases of all or substantially all of the value of the guarantees of the
Guarantors, (c) alterations of (or additions to) the restrictions on the ability
of Lenders to exchange Term Loans for Exchange Notes, or (d) modification of the
rights to exchange Term Loans into Exchange Notes.

 

Exhibit A-7

--------------------------------------------------------------------------------

 

 

Transferability

Each holder of Bridge Loans will be free to (x) sell or transfer all or any part
of its Bridge Loans to any third party (other than natural persons and other
Disqualified Institutions) with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed) in compliance with applicable law (provided
that such holder shall give prompt written notice to the Administrative Agent
and the Borrower of any such sale or transfer); provided that, prior to the
Bridge Loan Maturity Date, unless a payment or bankruptcy event of default has
occurred and is continuing or there has been a Demand Failure (as defined in the
Fee Letter), Commitment Parties may not assign more than 49.9% in the aggregate
of the principal amount of the Bridge Loans without the consent of the Borrower
(not to be unreasonably withheld or delayed) (other than to one another or to an
affiliate or approved fund of one another), (y) sell participations in all or a
portion of the Bridge Loans (subject to customary voting restrictions), and
(z) pledge any or all of the Bridge Loans in accordance with applicable law.

   

Cost and Yield Protection

Each holder of Bridge Loans will receive cost and interest rate protection
customary for facilities and transactions of this type, including compensation
in respect of prepayments, taxes (including gross-up provisions for withholding
taxes imposed by any governmental authority and income taxes associated with all
gross-up payments), changes in capital requirements, guidelines or policies or
their interpretation or application after the Closing Date (including, for the
avoidance of doubt (and regardless of the date adopted or enacted), with respect
to (x) the Dodd- Frank Wall Street Reform and Consumer Protection Act and the
rules and regulations with respect thereto and (y) all requests, rules,
guidelines and directions promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any similar or successor agency,
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III)), illegality, change in circumstances, reserves and other
provisions reasonably necessary to provide customary protection for U.S. and
non-U.S. financial institutions and other lenders.

 

Exhibit A-8

--------------------------------------------------------------------------------

 

 

Expenses

If the Closing Date occurs, the Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Arrangers
associated with the syndication of the Bridge Loan Facility and the preparation,
negotiation, execution, delivery, filing and administration of the Bridge Loan
Documents and any amendment or waiver with respect thereto (but limited, in the
case of legal fees and expenses, to one counsel selected by us (and, if
reasonably necessary, of one regulatory counsel and of one local counsel in any
relevant jurisdiction) and the fees and expenses of any other independent
experts retained by Jefferies Finance with the prior written consent of the
Borrower) and the charges of IntraLinks, SyndTrak or a similar service) and
(ii) all out-of-pocket expenses of the Administrative Agent, the Arrangers, any
other agent appointed in respect of the Bridge Loan Facility and the Lenders
(but limited, in the case of legal fees and expenses, to one counsel selected by
us to all such persons, taken as a whole, and, in the case of an actual or
potential conflict of interest, one additional counsel to the affected persons
similarly situated, taken as a whole (and, in each case, if reasonably
necessary, of one regulatory counsel and of one local counsel in any relevant
jurisdiction) and other charges of external counsel and consultants) in
connection with the enforcement of, or protection or preservation of rights
under, the Bridge Loan Documents.

   

Indemnification

The Bridge Loan Documents will contain customary indemnities to be mutually
agreed for (i) the Arrangers, the Administrative Agent and the Lenders,
(ii) each affiliate of any of the foregoing persons and (iii) each of the
respective officers, directors, partners, trustees, employees, affiliates,
shareholders, advisors, agents, attorneys-in-fact and controlling persons of
each of the foregoing persons referred to in clauses (i) and (ii) above (other
than as a result of such person’s bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable ruling).

   

Governing Law and Forum

State of New York.

   

Counsel to the Arrangers and the Administrative Agent

Paul Hastings LLP.

 

* * *

 

Exhibit A-9

--------------------------------------------------------------------------------

 

 

EXHIBIT B TO COMMITMENT LETTER

SUMMARY OF TERMS OF TERM LOANS
AND EXCHANGE NOTES

 

Set forth below is a summary of certain of the terms of the Term Loans and the
Exchange Notes and the documentation related thereto. Capitalized terms used and
not otherwise defined in this Exhibit B have the meanings set forth elsewhere in
this Commitment Letter.

 

Term Loans

 

On the Bridge Loan Maturity Date, so long as no Conversion Default has occurred
and is continuing, the outstanding Bridge Loans will be converted automatically
into Term Loans. The Term Loans will be governed by the provisions of the Bridge
Loan Documents and, except as expressly set forth below, will have the same
terms as the Bridge Loans.

 

Maturity

The Term Loans will mature on the fourth anniversary of the Bridge Loan Maturity
Date.

   

Interest Rate

The Term Loans will bear interest at a rate per annum (the “Interest Rate”)
equal to the Total Cap.

 

Notwithstanding the foregoing, overdue amounts on the Term Loans will accrue at
the then-applicable rate plus 2.0% per annum.

   

Covenants and Events of Default

From and after the Bridge Loan Maturity Date, the covenants, defaults and events
of default will conform to those applicable to the Exchange Notes.

   

Exhibit B-1

--------------------------------------------------------------------------------

 

 

Exchange Notes

 

At any time on or after the Bridge Loan Maturity Date, upon five or more
business days’ prior notice, the Term Loans may, at the option of any Lender, be
exchanged for a principal amount of Exchange Notes equal to 100% of the
aggregate principal amount of the Term Loans so exchanged (plus any accrued
interest thereon not required to be paid in cash). The Borrower will issue
Exchange Notes under an indenture containing the terms below and otherwise
customary for similar issuances of exchange notes (the “Indenture”). The
Borrower will appoint a trustee reasonably acceptable to the Arrangers.

 

Maturity Date

The Exchange Notes will mature on the fourth anniversary of the Bridge Loan
Maturity Date.

   

Interest Rate

Each Exchange Note will bear interest at a rate per annum equal to the Total
Cap.

 

Interest will be payable in arrears semi-annually. Default interest will be
payable on demand.

 

Notwithstanding the foregoing, overdue amounts will accrue on the Exchange Notes
at the then-applicable rate plus 2.0% per annum.

   

Transferability

If the Term Loans are converted to Exchange Notes, the Borrower, upon request by
any holder of such Exchange Notes or the Administrative Agent, shall be required
to ensure that such Exchange Notes are DTC-eligible.

   

Optional Redemption

Exchange Notes will be non-callable until the first anniversary of the Bridge
Loan Maturity Date (subject to the market flex provisions in the Fee Letter and
a customary “make-whole” premium calculated using a discount rate equal to the
yield on comparable Treasury securities plus 50 basis points). Thereafter, each
Exchange Note will be callable at par plus accrued interest plus a premium equal
to one half of the coupon on such Exchange Note, which premium shall decline
ratably on each yearly anniversary of the Bridge Loan Maturity Date to zero on
the date that is the third anniversary of the Bridge Loan Maturity Date;
provided, that, notwithstanding the foregoing, prior to the first anniversary of
the Bridge Loan Maturity Date, the Borrower may redeem up to 10% of the
aggregate principal amount of such Exchange Notes during each twelve month
period commencing with the Closing Date at a price equal to 103% of the
aggregate principal amount thereof, plus any accrued and unpaid interest
thereon.

 

Prior to the first anniversary of the Bridge Loan Maturity Date, the Borrower
may redeem up to 40% of the Exchange Notes with proceeds from an equity issuance
at a price equal to par plus the coupon on the Exchange Notes.

 

Exhibit B-2

--------------------------------------------------------------------------------

 

 

Defeasance Provisions

Customary defeasance provisions for offerings and transactions of this type.

   

Modification

Customary modification provisions for offerings and transaction of this type.

   

Change of Control

The Borrower will be required to make an offer to repurchase the Exchange Notes
following the occurrence of a “change of control” (to be defined in a customary
manner) at 101% of the outstanding principal amount thereof.

   

Covenants

The Indenture will include customary covenants similar to those contained in
indentures governing publicly traded high yield debt securities as mutually
agreed based on precedents to be agreed. For the avoidance of doubt, (i) there
will be no financial maintenance covenants and (ii) certain dispositions to be
agreed shall not constitute an “Asset Sale”. Compliance with certain covenants
shall be suspended upon achieving investment grade status.

   

Events of Default

The Indenture will provide for customary events of default consistent with those
contained in indentures governing publicly traded high yield debt securities.

   

Registration Rights

None.

 

* * *

Exhibit B-3

--------------------------------------------------------------------------------

 

 

EXHIBIT C TO COMMITMENT LETTER

 

SUMMARY OF TERMS OF REVOLVING CREDIT FACILITY

 

Set forth below is a summary of certain of the terms of the Revolving Credit
Facility and the documentation related thereto. Capitalized terms used and not
otherwise defined in this Exhibit A have the meanings set forth elsewhere in
this Commitment Letter.

 

 I. Parties

     

Borrower

The Providence Service Corporation (the “Borrower”).

   

Guarantors

Each subsidiary of the Borrower that guarantees the Existing Credit Agreement
(collectively, the “Guarantors”). The Borrower and the Guarantors are referred
to collectively as the “Credit Parties”

   

Lead Arrangers and Book Runners

Jefferies Finance LLC (“Jefferies Finance”) and/or one or more of its designees,
Deutsche Bank Securities Inc. (“DBSI”) and any Additional Agents (in such
capacities, the “Arrangers”). The Arrangers will perform the duties customarily
associated with such role.

   

Administrative Agent

Jefferies Finance and/or one or more of its designees (in such capacity, the
“Administrative Agent”). The Administrative Agent will perform the duties
customarily associated with such role.

   

Collateral Agent

Jefferies Finance and/or one or more of its designees (in such capacity, the
“Collateral Agent”). The Collateral Agent will perform the duties customarily
associated with such role.

   

Lenders

A syndicate of banks, financial institutions and other entities (which may
include Jefferies Finance, collectively, the “Lenders”), subject to the
Borrower’s consent (such consent not to be unreasonably withheld, delayed or
conditioned).

   

Closing Date

The date, on or before the date on which the Commitments are terminated in
accordance with Section 15 of this Commitment Letter, on which the Acquisition
is consummated (the “Closing Date”).

   

Revolving Loan Documents

The definitive documentation governing or evidencing the Revolving Credit
Facility (collectively, the “Revolving Loan Documents”), which shall be
substantially consistent with the Existing Credit Agreement, subject to the
Documentation Principles.

 

Exhibit C-1

--------------------------------------------------------------------------------

 

 

 II. Revolving Credit Facility

     

Revolving Credit Facility

A 5-year senior secured revolving credit facility (the “Revolving Credit
Facility”) in an aggregate principal amount equal to $30 million (the loans
thereunder, the “Revolving Credit Loans”).

   

Maturity of Revolving Credit Facility

The Revolving Credit Facility shall be available during the period commencing
after the Closing Date on a revolving basis during the period commencing on the
Closing Date and ending on the fifth anniversary of the Closing Date (the
“Revolving Credit Termination Date”).

   

Letters of Credit

A portion of the Revolving Credit Facility not in excess of an amount to be
mutually agreed shall be available for the issuance of standby letters of credit
(the “Letters of Credit”) by one or more Lenders or affiliates of Lenders to be
selected by the Administrative Agent in consultation with the Borrower (each
such Lender in such capacity, an “Issuing Lender”), which Letters of Credit
shall be risk participated to all Lenders with commitments under the Revolving
Credit Facility, to support obligations of the Borrower and its wholly owned
subsidiaries satisfactory to the Arrangers and the applicable Issuing Lender.
The face amount of any outstanding Letters of Credit will reduce availability
under the Revolving Credit Facility on a dollar-for-dollar basis. No Letter of
Credit shall have an expiration date after the earlier of (i) one year after the
date of issuance and (ii) five business days prior to the Revolving Credit
Termination Date; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) above).

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the same
business day. To the extent that the Borrower does not so reimburse the
applicable Issuing Lender, the Lenders under the Revolving Credit Facility shall
be irrevocably and unconditionally obligated to reimburse such Issuing Lender on
a pro rata basis based on their respective Revolving Credit Facility
commitments.

   

Swing Line Loans

A portion of the Revolving Credit Facility not in excess of an amount to be
mutually agreed shall be available on same-day notice for swing line loans (the
“Swing Line Loans”) from a Lender to be selected by the Administrative Agent in
consultation with the Borrower (in such capacity, the “Swing Line Lender”).
Other than for purposes of calculating the unused commitment fee, any such Swing
Line Loans will reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire, under certain circumstances, an irrevocable and unconditional pro rata
participation in each Swing Line Loan.

 

Exhibit C-2

--------------------------------------------------------------------------------

 

 

Use of Proceeds

The proceeds of the Revolving Credit Loans will be used after the Closing Date
for the working capital and general corporate purposes of the Borrower and its
subsidiaries.

 

Letters of Credit will be used to support payment and performance obligations
incurred in the ordinary course of business by the Borrower and its
subsidiaries.

   

Certain Payment Provisions

     

Fees and Interest Rates

As set forth on Annex C-I hereto.

   

Optional Prepayments and Commitment Reductions

Optional prepayments of borrowings under the Revolving Credit Facility and
optional reductions of the unutilized portion of the commitments under the
Revolving Credit Facility will be permitted at any time, in minimum principal
amounts to be agreed upon, without premium or penalty (subject (i) to
reimbursement of the Lenders’ redeployment costs in the case of a prepayment of
Adjusted LIBOR Loans other than on the last day of the relevant interest
period).

   

Mandatory Prepayments and Commitment Reductions

The Revolving Credit Loans will be prepaid and the Letters of Credit will be
cash collateralized in an amount not to exceed 103% of the face amount of such
Letters of Credit to the extent such extensions of credit at any time exceed the
amount of the commitments in respect of the Revolving Credit Facility.

   

Collateral and Guarantees

     

Collateral

Subject to the limitations set forth below in this section and subject to the
Certain Funds Provision, the obligations of each Credit Party in respect of the
Revolving Credit Facility and any interest rate hedging obligations of the
Borrower owed to a Lender, the Administrative Agent, an Arranger or their
respective affiliates or to an entity that was a Lender, an Arranger or the
Administrative Agent or an affiliate of a Lender, an Arranger or the
Administrative Agent at the time of such transaction (“Permitted Secured Hedging
Obligations”) will be secured by the following: a perfected first priority
security interest in substantially all of its tangible and intangible assets,
including intellectual property, real property, licenses, permits, intercompany
indebtedness (which shall be evidenced by a subordinated promissory note), cash
and cash equivalents, deposit and securities accounts (including securities
entitlements and related assets) and all of the equity interests of each Credit
Party and each of its subsidiaries (including all of the equity interests of the
Borrower) (but limited, in the case of the voting stock of a CFC, to 66% of all
such voting stock to the extent that the pledge of a greater percentage would
result in material adverse tax consequences to the Borrower) (the items
described above and all proceeds thereof, but subject to certain exceptions to
be mutually agreed, collectively, the “Collateral”). 

 

Exhibit C-3

--------------------------------------------------------------------------------

 

 

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property with a value of less than an amount
to be agreed and any leasehold interests; (ii) motor vehicles and other assets
subject to certificates of title, letter of credit rights (except to the extent
perfection can be obtained by filing of uniform commercial code financing
statements) and commercial tort claims with a value of less than an amount to be
agreed; (iii) any lease, license or other similar agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or similar agreement or purchase money arrangement or create
a right of termination in favor of any other party thereto (other than the
Borrower or a Guarantor) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code and other applicable law (including
the U.S. Bankruptcy Code), other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition; and (iv) any governmental licenses or
state or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby (the foregoing described in clauses (i) through
(iv) are collectively, the “Excluded Assets”).

 

All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Revolving Loan Documents; and none of
the Collateral shall be subject to other pledges, security interests or
mortgages (subject to customary exceptions for financings of this kind
reasonably acceptable to the Administrative Agent). Notwithstanding the
foregoing, “Collateral” shall not include any asset not constituting collateral
in respect of the Existing Credit Agreement.

 

Exhibit C-4

--------------------------------------------------------------------------------

 

 

Guarantees

The Guarantors will unconditionally, and jointly and severally, guarantee the
obligations of each Credit Party in respect of the Revolving Credit Facility and
the Permitted Secured Hedging Obligations (the “Guarantees”). Such Guarantees
will be in form and substance satisfactory to the Administrative Agent and the
Arrangers. All Guarantees shall be guarantees of payment and performance, and
not of collection. Any guarantees to be issued in respect of the Bridge Loan
Facility or the Notes shall rank pari passu in right of payment with the
obligations under the Guarantees.

   

Other Provisions

     

Representations and Warranties

Same as Existing Credit Agreement, subject to the Documentation Principles.

   

Conditions Precedent to Initial Borrowing

Subject to the Certain Funds Provision, the initial borrowings and other
extensions of credit under the Senior Credit Facilities on the Closing Date will
be subject only to (i) the Existing Credit Agreement being refinanced or repaid
in full, all commitments in respect thereof being terminated, and all security
and guarantees in respect thereof being discharged and released, (ii) the
conditions precedent set forth in Section 3 of the Commitment Letter and (iii)
the conditions precedent set forth in Exhibit D to the Commitment Letter.

   

Conditions Precedent to all Borrowings

Subject on the Closing Date to the Certain Funds Provision, each borrowing and
extension of credit under the Revolving Credit Facility will be subject only to
the following conditions precedent: (i) delivery of notice of borrowing or
request for issuance of letter of credit, (ii) accuracy of representations and
warranties in all material respects, provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein); and (iii) the absence of defaults or events
of default at the time of, or after giving effect to the making of, such
extension of credit.

   

Affirmative Covenants

Same as Existing Credit Agreement, subject to the Documentation Principles. In
addition, the Borrower shall use commercially reasonable efforts to (x) have the
applicable NY state regulatory authority approve the change of ownership of the
New York Licensed Entity as soon as practicable following the closing date and
(y) request that the existing management of the New York Licensed Entity approve
the guaranty of the facility promptly following the Closing Date.

 

Exhibit C-5

--------------------------------------------------------------------------------

 

 

Negative Covenants

Same as Existing Credit Agreement, subject to the Documentation Principles.

   

Financial Covenants

A maximum consolidated total leverage ratio (i) with the definitions and
applicable levels and ratios to be agreed upon (ii) with accounting terms to be
interpreted, and all accounting determinations and computations to be made, in
accordance with generally accepted accounting principles in the United States
and (iii) which shall be tested on the last day of any fiscal quarter when more
than 35% of the Revolving Credit Facility is drawn at such date and set at
levels to reflect approximately a 35% non-cumulative cushion from consolidated
EBITDA in the model delivered to the Arrangers on September 25, 2020.

 

The foregoing financial covenant will be tested with respect to the Borrower and
its subsidiaries on a consolidated basis, with the first covenant test to
commence with the first full fiscal quarter ending after the Closing Date.

   

Events of Default

Customary for facilities and transactions of this type (as reasonably determined
by the Arrangers) (in certain cases, subject to customary and appropriate grace
and cure periods and materiality thresholds to be mutually agreed upon)
(including those specified under the caption “Events of Default” in Exhibit A to
this Commitment Letter), with such changes and additions as are appropriate in
connection with the Revolving Credit Loans (including, without limitation, the
secured nature of the Revolving Credit Facility).

   

Equity Cure Rights

In the event that the Borrower fails to satisfy a financial covenant, the
Revolving Loan Documents will contain certain equity cure rights pursuant to
which, subject to the terms and conditions thereof (which shall be satisfactory
in all respects to the Administrative Agent), the proceeds of common equity
contributions and “qualified preferred equity” that are contributed as common
equity to the Borrower (“Equity Cure Contributions”) shall be treated on a
dollar-for-dollar basis as EBITDA of Parent solely for purposes of retroactively
curing the default(s) under such financial covenant; provided that (i) in each
four fiscal quarter period, there shall be a period of at least two consecutive
fiscal quarters in respect of which no Equity Cure Contributions are made, (ii)
no more than four Equity Cure Contributions may be made during the term of the
Senior Credit Facilities; (iii) the amount of any Equity Cure Contributions in
any fiscal quarter shall be no greater than the amount required to cause the
Borrower to be in compliance with such financial covenant as at the end of such
fiscal quarter, (iv) any reduction in indebtedness with the proceeds of Equity
Cure Contributions shall be ignored for purposes of determining compliance with
the financial covenants, and (v) all Equity Cure Contributions shall be
disregarded for all purposes other than retroactively curing defaults under the
financial covenant, including being disregarded for purposes of determining any
baskets with respect to the covenants contained in the Senior Loan Documents.
Upon contribution to the Borrower, 100% of the Equity Cure Contributions shall
be immediately applied to the mandatory prepayment of the Revolving Credit
Facility as described above under the caption “Mandatory Prepayments and
Commitment Reductions”.

 

Exhibit C-6

--------------------------------------------------------------------------------

 

 

Voting

Amendments and waivers with respect to the Revolving Loan Documents will require
the approval of Lenders holding not less than a majority of the aggregate
principal amount of the Revolving Credit Loans including participations in
Letters of Credit and Swing Line Loans and unused commitments under the
Revolving Credit Facilities (the “Required Lenders”), except that (i) the
consent of each Lender directly affected thereby shall be required with respect
to (a) reductions in the amount or extensions of the final maturity of any
Revolving Credit Loan, (b) reductions in the rate of interest (other than a
waiver of default interest) or any fee or other amount payable or extensions of
any due date thereof, or (c) increases in the amount or extensions of the
expiration date of any Lender’s commitment and (ii) the consent of 100% of the
Lenders shall be required with respect to (a) reductions of any of the voting
percentages or pro rata provisions, (b) releases of all or substantially all of
the value of the guarantees of the Guarantors or of all or substantially all of
the Collateral (other than in connection with permitted asset sales), or (c)
assignments by any Credit Party of its rights or obligations under the Revolving
Credit Facility.

   

Assignments and Participations

The Lenders shall be permitted to assign and sell participations in their loans
and commitments, subject, in the case of assignments (other than assignments to
another Lender, an affiliate of a Lender or an “approved fund” (to be defined in
the Revolving Loan Documents)), to the consent of (x) the Administrative Agent,
(the Issuing Lender and the Swing Line Lender and (z) and so long as no default
or event of default has occurred and is then continuing, the Borrower (which
consent shall not be unreasonably withheld, delayed or conditioned); provided
that the Borrower shall be deemed to have consented to such assignment if the
Borrower has not otherwise rejected in writing such assignment within five (5)
business days of the date on which such assignment is requested; provided
further that, the Revolving Credit Facility shall not be participated or
assigned to any natural person, the Borrower or any of its affiliates. In the
case of partial assignments (other than to another Lender, an affiliate of a
Lender or an approved fund), the minimum assignment amount shall be $5.0 million
with respect to Revolving Credit Loans. The Administrative Agent shall receive
an administrative fee of $3,500 (payable by the assignee or assignor Lender) in
connection with each assignment unless otherwise agreed by the Administrative
Agent.

 

Exhibit C-7

--------------------------------------------------------------------------------

 

 

 

Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions, and will be subject to customary
limitations on voting rights (as mutually agreed)

 

Pledges of Loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Revolving Credit
Facility only upon request.

 

The Revolving Loan Documents shall contain customary provisions (as reasonably
determined by the Arrangers) for replacing non-consenting Lenders in connection
with amendments and waivers requiring the consent of all Lenders or of all
Lenders directly affected thereby so long as Lenders holding at least a majority
of the aggregate principal amount of the Loans including participations in
Letters of Credit and Swing Line Loans and unused commitments under the
Revolving Credit Facility shall have consented thereto.

   

Defaulting Lenders

The Revolving Loan Documents shall contain customary provisions relating to
“defaulting” Lenders, including provisions relating to providing cash collateral
to support Swing Line Loans or Letters of Credit, the suspension of voting
rights and of rights to receive certain fees, and termination or assignment of
commitments or Revolving Credit Loans of such Lenders.

   

Cost and Yield Protection

Each holder of Loans and each Issuing Lender will receive cost and interest rate
protection customary for facilities and transactions of this type, including
compensation in respect of prepayments, taxes (including gross-up provisions for
withholding taxes imposed by any governmental authority and income taxes
associated with all gross-up payments), changes in capital requirements,
guidelines or policies or their interpretation or application after the Closing
Date (including, for the avoidance of doubt (and regardless of the date adopted
or enacted), with respect to (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations with respect thereto and (y) all
requests, rules, guidelines and directions promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
similar or successor agency, or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III)), illegality, change in
circumstances, reserves and other provisions deemed necessary by the Arrangers
to provide customary protection for U.S. and non-U.S. financial institutions and
other lenders.

 

Exhibit C-8

--------------------------------------------------------------------------------

 

 

Expenses

If the Closing Date occurs, the Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Collateral
Agent and the Arrangers associated with the syndication of the Revolving Credit
Facility and the preparation, negotiation, execution, delivery, filing and
administration of the Revolving Loan Documents and any amendment or waiver with
respect thereto (but limited, in the case of legal fees and expenses, to one
counsel selected by us (and, if reasonably necessary, of one regulatory counsel
and of one local counsel in any relevant jurisdiction) and the fees and expenses
of any other independent experts retained by Jefferies Finance with the prior
written consent of the Borrower) and the charges of IntraLinks, SyndTrak or a
similar service) and (ii) all out-of-pocket expenses of the Administrative
Agent, the Collateral Agent, the Arrangers, any other agent appointed in respect
of the Revolving Loan Facility and the Lenders (but limited, in the case of
legal fees and expenses, to one counsel selected by us to all such persons,
taken as a whole, and, in the case of an actual or potential conflict of
interest, one additional counsel to the affected persons similarly situated,
taken as a whole (and, in each case, if reasonably necessary, of one regulatory
counsel and of one local counsel in any relevant jurisdiction) and other charges
of external counsel and consultants) in connection with the enforcement of, or
protection or preservation of rights under, the Revolving Loan Documents.

   

Indemnification

The Revolving Loan Documents will contain customary indemnities to be mutually
agreed for (i) the Arrangers, the Administrative Agent, the Collateral Agent and
the Lenders, (ii) each affiliate of any of the foregoing persons and (iii) each
of the respective officers, directors, partners, trustees, employees,
affiliates, shareholders, advisors, agents, attorneys-in-fact and controlling
persons of each of the foregoing persons referred to in clauses (i) and (ii)
above (other than as a result of such person’s bad faith, gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable ruling).

   

Governing Law and Forum

State of New York.

   

Counsel to the Arrangers, the Collateral Agent and the Administrative Agent

Paul Hastings LLP

 

Exhibit C-9

--------------------------------------------------------------------------------

 

 

ANNEX A-I TO EXHIBIT A
TO COMMITMENT LETTER

 

Interest and Certain Fees

 

Interest Rate Options

The Borrower may elect that the Revolving Credit Loans comprising each borrowing
bear interest at a rate per annum equal to:

     

(i)     the Base Rate plus the Applicable Margin; or

     

(ii)    Adjusted LIBOR plus the Applicable Margin;

     

provided that all Swing Line Loans will be Base Rate Loans.

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months for Adjusted
LIBOR Loans (as defined below).

     

As used herein:

     

“Applicable Margin” means (i) 3.00%, in the case of Base Rate Loans and
(ii) 4.00%, in the case of Adjusted LIBOR Loans.

     

“Base Rate” means the highest of (i) the “U.S. Prime Lending Rate” as published
in The Wall Street Journal (the “Prime Rate”), (ii) the federal funds effective
rate from time to time, plus 0.50%, (iii) the Adjusted LIBOR Rate for a
one-month interest period plus 1.00% and (iv) 1.00%.

     

“Adjusted LIBOR” means the higher of (i) the rate per annum (adjusted for
statutory reserve requirements for Eurocurrency liabilities) at which Eurodollar
deposits are offered in the interbank Eurodollar market for the applicable
interest period and (ii) 1.00%.

   

Interest Payment Dates

With respect to Revolving Credit Loans bearing interest based upon the Base Rate
(“Base Rate Loans”), quarterly in arrears on the last day of each calendar
quarter and on the applicable maturity date.

     

With respect to Revolving Credit Loans bearing interest based upon the Adjusted
LIBOR Rate (“Adjusted LIBOR Loans”), on the last day of each relevant interest
period and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period and on
the applicable maturity date.

 

Annex C-I-1

--------------------------------------------------------------------------------

 

 

Unutilized Commitment Fee

The Borrower shall pay a commitment fee calculated at the rate of 0.50% per
annum, on the average daily unused portion of the Revolving Credit Facility,
payable quarterly in arrears. For purposes of the commitment fee calculations
only, Swing Line Loans shall not be deemed to be a utilization of the Revolving
Credit Facility.

   

Letter of Credit Fees

The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Revolving Credit Loans made or maintained as Adjusted LIBOR Loans on the face
amount of each such Letter of Credit. Such commission shall be shared ratably
among the Lenders participating in the Revolving Credit Facility and shall be
payable quarterly in arrears.

     

In addition to letter of credit commissions, a fronting fee calculated at a rate
per annum to be agreed upon by the Borrower and the applicable Issuing Lender on
the face amount of each Letter of Credit shall be payable quarterly in arrears
to the Issuing Lender for its own account. In addition, customary (as determined
by the applicable Issuing Lender) administrative, issuance, amendment, payment
and negotiation charges shall be payable to the Issuing Lender for its own
account.

   

Default Rate

Overdue amounts shall bear interest at 2.00% above the rate applicable to Base
Rate Loans and shall be payable on demand.

   

Rate and Fee Basis

All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of Base Rate Loans, the interest rate payable on which
is then based on the Prime Rate) for the actual number of days elapsed
(including the first day but excluding the last day).

 

Annex C-I-2

--------------------------------------------------------------------------------

 

 

EXHIBIT D TO COMMITMENT LETTER

CLOSING CONDITIONS

 

Capitalized terms used but not defined in this Exhibit D have the meanings
assigned to them elsewhere in this Commitment Letter (including in the other
exhibits, schedules or annexes thereto). Subject in all cases to the Certain
Funds Provisions, the availability of the Facilities on the Closing Date is
solely conditioned upon satisfaction (or waiver) of the conditions precedent set
forth below as well as the conditions precedent contained in Section 3 of this
Commitment Letter, the conditions expressly set forth in Exhibit A under the
heading “Other Provisions—Conditions Precedent” and, solely with respect to the
Revolving Credit Facility, Exhibit C to this Commitment Letter under the heading
“Other Provisions—Conditions Precedent”, in each case by Arrangers holding a
majority of the commitments in respect of the applicable Facility. For purposes
of this Exhibit D, references to “we”, “us” or “our” means Jefferies Finance,
Jefferies, DB and their respective affiliates.

 

As used below, “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which commercial banks are authorized to close under the laws
of, or are in fact closed in, the state of New York; provided, that banks shall
not be deemed to be authorized or required to be closed for this purpose due to
a “shelter in place,” “non-essential employee” or similar closure of physical
branch locations.

 

GENERAL CONDITIONS

 

1.     Concurrent Financings. The Definitive Debt Documents shall be prepared by
our counsel, shall be consistent with the Debt Financing Letters and Exhibit A,
Exhibit C and this Exhibit D thereto, and shall have been executed and delivered
by the Borrower and the Guarantors to the Administrative Agent. Solely to the
extent the Revolving Credit Facility will close on the Closing Date, with
respect to the Revolving Credit Facility (x) the Collateral Agent, for the
benefit of the Lenders under the Revolving Credit Facility and the other secured
parties thereunder, shall have been granted perfected first priority security
interests in all assets of the Credit Parties to the extent described in
Exhibit C to this Commitment Letter under the caption “Collateral” in form and
substance satisfactory to the Arrangers; provided that this condition is subject
to the Certain Funds Provision and (y) the Existing Credit Agreement shall have
been (or shall be, contemporaneously with the closing of the Revolving Credit
Facility) repaid in full (other than any obligations that survive termination of
the Existing Credit Agreement, including any letters of credit that are cash
collateralized or deemed issued under the Revolving Credit Facility), all
commitments in respect thereof terminated, and all security and guarantees in
respect thereof discharged and released.

 

2.     Transactions. The Transactions (including the Acquisition and the
Refinancing) shall have been consummated or will be consummated in all material
respects in accordance with the Purchase Agreement and concurrently with or
immediately following the borrowing of the Revolving Credit Loans and the Bridge
Loans (or the issuance of the Notes in lieu of the Bridge Loans) and the receipt
by the Purchaser of the proceeds of the foregoing, and the Target shall have
become a wholly-owned subsidiary of the Purchaser. The Stock Purchase Agreement,
dated as of September 28, 2020 (together with the annexes, schedules, exhibits
and attachments thereto, the “Purchase Agreement”), among you, Socrates LLC, the
Target and OEP AM Holdings, LLC, a Delaware limited liability company shall not
have been amended, modified or waived, and the Borrower (or its applicable
affiliate) shall not have consented to any action thereunder or pursuant thereto
which would require the consent of the Borrower (or its applicable affiliate)
under the Purchase Agreement, in each case, in any manner that would be
materially adverse to the interest of the Lenders or the Arrangers in their
respective capacities as such without the consent of the Arrangers (it being
understood and agreed that (1) any decrease in the consideration to be paid on
the Closing Date under the Purchase Agreement shall be deemed to be materially
adverse to the interests of the Lenders and the Arrangers unless such decrease
does not exceed 10% of the consideration under the Purchase Agreement on the
date of this Commitment Letter (provided that, in the event of such a decrease,
the amount of the Debt Financing shall be reduced to give effect to such
reduction in the amount of consideration to be paid) or pursuant to any purchase
price or similar adjustment provisions set forth in the Purchase Agreement (as
in effect on the date hereof), (2) any change to the definition of “Material
Adverse Change” or any similar definition shall be deemed to be materially
adverse to the interests of the Lenders and the Arrangers and (3) any
modifications to any of the provisions relating to the Administrative Agent’s,
the Collateral Agent’s, the Arrangers’ or any Lender’s liability, jurisdiction
or status as a third party beneficiary under the Purchase Agreement (as in
effect on the date hereof) shall be deemed to be adverse to the interest of the
Lenders and the Arrangers).

 

Exhibit D-1

--------------------------------------------------------------------------------

 

 

3.     Financial Information. We shall have received (A) (i) audited
consolidated balance sheets and related statements of operations and
comprehensive income, stockholders’ equity and cash flows of the Company for the
last three full fiscal years ended at least 90 days prior to the Closing Date
and (ii) audited consolidated balance sheet and statements of income and cash
flows of the Acquired Business for the last two full fiscal years ended at
least 90 days prior to the Closing Date, (B) (i) unaudited consolidated balance
sheets and related statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Company and (ii) unaudited
consolidated balance sheet and the related statement of income and cash flows of
the Acquired Business, in each case for each subsequent interim quarterly period
ended at least 45 days prior to the Closing Date (and the corresponding period
for the prior fiscal year), (C) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income and pro forma statement of
cash flows of the Borrower (after giving effect to the Acquisition and the other
Transactions) as of the last date of the most recently completed fiscal quarter,
for the most recently completed fiscal year and any subsequent interim period
for which financial statements are provided for the twelve-month period ending
on the last day of the most recently completed four-fiscal quarter period ended
at least 45 days prior to the Closing Date, prepared after giving effect to the
Acquisition and other Transactions as if the Transactions had occurred as of
such date (in the case of such balance sheet) or at the beginning of such period
(in the case of the statement of income), and in each case, prepared in
accordance with Regulation S-X; provided, further, that the filing of the
required financial statements on Form 10-K and Form 10-Q within such time
periods by the Company or the Acquired Business, as the case may be, will
satisfy the requirements of this Paragraph 3 with respect to the Company or the
Acquired Business, as applicable. The Arrangers acknowledge receipt of the
audited financial statements set forth in clause (A) of the Company for the
years ended December 31, 2017, December 31, 2018 and December 31, 2019 and of
the Acquired Business for the years ended December 31, 2018 and December 31,
2019 and the unaudited financial statements set forth in clause (B) of the
Company and the Acquired Business for the quarter ended June 30, 2020 and June
30, 2019.

 

4.     Payment of Fees and Expenses. All costs, fees, expenses (including legal
fees and expenses, title premiums, survey charges and recording taxes and fees)
and other compensation and amounts contemplated by the Debt Financing Letters or
otherwise payable to us, the Lenders or any of our or their respective
affiliates that, in the case of expenses, have been invoiced at least three
Business Days prior to the Closing Date, shall have been paid to the extent due.

 

5.     Customary Closing Documents. The following documents required to be
delivered under the Definitive Debt Documents (but subject to the Certain Funds
Provision), including customary lien, litigation and tax searches, certificates
of insurance and customary legal opinions, corporate records and documents from
public officials and officers’ certificates shall have been delivered. Without
limiting the foregoing, you shall have delivered (a) at least three Business
Days prior to the Closing Date, all documentation and other information required
by U.S. regulatory authorities under applicable “know-your- customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation requested at least ten days prior to the Closing
Date, and (b) a certificate from the chief financial officer of the Borrower in
the form attached as Annex I to this Exhibit D.

 

6.     Interim Period. The Closing Date shall not occur prior to the 90th day
after the date of the Commitment Letter.

 

Exhibit D-2

--------------------------------------------------------------------------------

 

 

ANNEX I TO EXHIBIT D TO COMMITMENT LETTER

 

FORM OF SOLVENCY CERTIFICATE

 

Reference is made to that certain Bridge Loan Agreement (the “Bridge Loan
Agreement”) dated as of [_____________], by and among the Borrower, the Lenders
from time to time party thereto, Jefferies Finance LLC, as administrative agent
and the other parties thereto. Capitalized terms used but not defined herein
shall have the meaning given to such terms in the Bridge Loan Agreement.

 

The undersigned, [_____________], the Chief Financial Officer of The Providence
Service Corporation, a Delaware corporation (the “Borrower”), solely in such
person’s capacity as Chief Financial Officer of the Borrower and not in any
individual capacity, does herby certify pursuant to Section [____] of the Bridge
Loan Agreement as follows:

 

(a)     the sum of the liabilities (including contingent liabilities) of the
Borrower and its subsidiaries, on a consolidated basis, does not exceed the
present fair value or the present fair saleable value (on a going concern basis)
of the present assets of the Borrower and its subsidiaries, on a consolidated
basis;

 

(b)     the capital of the Borrower and its subsidiaries, on a consolidated
basis, is not unreasonably small in relation to the business of the Borrower and
its subsidiaries, on a consolidated basis, as contemplated on the date hereof;
and

 

(c)     the Borrower and its subsidiaries, on a consolidated basis, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business.

 

For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5) in the ordinary course of
business.

 

In reaching the conclusions set forth in this Solvency Certificate, the
undersigned has (i) reviewed the Bridge Loan Agreement and other Loan Documents
referred to therein and such other documents deemed relevant and (ii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of the
Borrower and its restricted subsidiaries.

 

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Solvency Certificate in connection with the making
of the Loans pursuant to the Bridge Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

 

By:

____________________________
Name:
Title: Chief Financial Officer

 

 